
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.29

CONFORMED COPY

--------------------------------------------------------------------------------

$750,000,000

CREDIT AGREEMENT

dated as of

February 5, 2004

among

Qwest Services Corporation
Qwest Communications International Inc.

The Lenders Listed Herein

and

Bank of America, N.A.,
as Administrative Agent

--------------------------------------------------------------------------------

J.P. Morgan Securities Inc.
Wachovia Capital Markets, LLC
Co-Lead Arrangers
and Joint Bookrunners

JPMorgan Chase Bank
Wachovia Bank, N.A.
Co-Syndication Agents

Lehman Commercial Paper Inc.
UBS Securities LLC
Co-Documentation Agents

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

    ARTICLE 1
Definitions     Section 1.01.   The Definitions   1 Section 1.02.   Accounting
Terms and Determinations   15 Section 1.03.   Types and Tranches of Borrowings
of Loans   15
 
 
ARTICLE 2
The Credits
 
  Section 2.01.   Commitments to Lend   15 Section 2.02.   Notice of Borrowing  
15 Section 2.03.   Notice to Lenders; Funding of Loans   16 Section 2.04.  
Evidence of Debt   17 Section 2.05.   Maturity of Loans   17 Section 2.06.  
Interest Rates   17 Section 2.07.   Commitment Fees   18 Section 2.08.  
Termination or Reduction of Commitments; Scheduled Amortization of Term Loans  
19 Section 2.09.   Method of Electing Interest Rates   19 Section 2.10.  
Prepayments   20 Section 2.11.   General Provisions as to Payments   20
Section 2.12.   Funding Losses   21 Section 2.13.   Computation of Interest and
Fees   21 Section 2.14.   Change of Control   21 Section 2.15.   Increase In
Commitments; New Term Tranche   22
 
 
ARTICLE 3
Conditions
 
  Section 3.01.   Closing   23 Section 3.02.   Condition To Term Loans   24
Section 3.03.   All Borrowings   24
 
 
ARTICLE 4
Representations And Warranties
 
  Section 4.01.   Corporate Existence and Power   25 Section 4.02.   Corporate
and Governmental Authorization; No Contravention   25 Section 4.03.   Binding
Effect   25 Section 4.04.   Financial Information   25 Section 4.05.  
Litigation   26 Section 4.06.   Compliance with ERISA   26 Section 4.07.  
Environmental Matters   26 Section 4.08.   Taxes   26 Section 4.09.  
Subsidiaries   27 Section 4.10.   Not an Investment Company   27 Section 4.11.  
Full Disclosure   27 Section 4.12.   Solvency   27          


i

--------------------------------------------------------------------------------


 
 
ARTICLE 5
Covenants
 
  Section 5.01.   Information   27 Section 5.02.   Maintenance of Property;
Insurance   30 Section 5.03.   Maintenance of Existence   30 Section 5.04.  
Compliance with Laws   30 Section 5.05.   Inspection of Property, Books and
Records   30 Section 5.06.   Financial Covenants   30 Section 5.07.   Negative
Pledge   30 Section 5.08.   Consolidations, Mergers and Sales of Assets   32
Section 5.09.   Use of Proceeds   33 Section 5.10.   Restricted Payments and
Payments of Certain Other Debt   33 Section 5.11.   Limitations on Restrictions
Affecting Subsidiaries   34 Section 5.12.   Limitations on Debt   34
Section 5.13.   Limitations on Investments; Loans, Advances, Guarantees and
Acquisitions   37 Section 5.14.   Further Assurances Regarding Collateral and
Guaranty Requirement   38 Section 5.15.   Borrower A Holding Company   38
 
 
ARTICLE 6
Defaults
 
  Section 6.01.   Events of Default   38 Section 6.02.   Notice of Default   40
 
 
ARTICLE 7
The Administrative Agent
 
  Section 7.01.   Appointment and Authorization   40 Section 7.02.  
Administrative Agent and Affiliates   40 Section 7.03.   Action by
Administrative Agent   40 Section 7.04.   Consultation with Experts   41
Section 7.05.   Delegation of Duties   41 Section 7.06.   Liability of
Administrative Agent   41 Section 7.07.   Indemnification   41 Section 7.08.  
Credit Decision; Disclosure of Information by Administrative Agent   41
Section 7.09.   Successor Administrative Agent   42 Section 7.10.  
Administrative Agent's Fee   42
 
 
ARTICLE 8
Changes In Circumstances
 
  Section 8.01.   Basis for Determining Interest Rate Inadequate or Unfair   42
Section 8.02.   Illegality   43 Section 8.03.   Increased Cost and Reduced
Return   43 Section 8.04.   Taxes   44 Section 8.05.   Domestic Loans
Substituted for Affected Euro-Dollar Loans   45 Section 8.06.   Substitution of
Lender   46          

ii

--------------------------------------------------------------------------------


 
 
ARTICLE 9
Guaranty
 
  Section 9.01.   The Guaranty   46 Section 9.02.   Guaranty Unconditional   46
Section 9.03.   Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances   47 Section 9.04.   Waiver by the Guarantor   47 Section 9.05.  
Subrogation   47 Section 9.06.   Stay of Acceleration   47
 
 
ARTICLE 10
Miscellaneous
 
  Section 10.01.   Notices   47 Section 10.02.   No Waivers   48 Section 10.03.
  Expenses; Indemnification   48 Section 10.04.   Sharing of Set-offs   48
Section 10.05.   Amendments and Waivers   49 Section 10.06.   Successors and
Assigns   49 Section 10.07.   Governing Law; Submission to Jurisdiction   51
Section 10.08.   Counterparts; Integration   51 Section 10.09.   WAIVER OF JURY
TRIAL   52 Section 10.10.   Confidentiality   52 Section 10.11.   No Reliance on
Margin Stock   52 Section 10.12.   Co-Lead Arrangers, Joint Bookrunners,
Co-Syndication Agents and Co-Documentation Agents   52 Section 10.13.   Payments
Set Aside   52 Section 10.14.   USA Patriot Act Notice   52

Commitment Schedule

Schedule 4.05   —   Litigation
Schedule 4.07
 
—
 
Environmental Matters
Schedule 5.07
 
—
 
Existing Liens
Schedule 5.12
 
—
 
Existing Debt
Schedule 5.13
 
—
 
Existing Investments
Exhibit A
 
—
 
Note
Exhibit B
 
—
 
Security and Pledge Agreement
Exhibit C
 
—
 
Term Loan Addendum
Exhibit D
 
—
 
Opinions of Counsel for the Loan Parties
Exhibit E
 
—
 
Assignment and Assumption Agreement
Exhibit F
 
—
 
Notice of Borrowing

iii

--------------------------------------------------------------------------------


CREDIT AGREEMENT


        AGREEMENT dated as of February 5, 2004 among QWEST SERVICES CORPORATION,
QWEST COMMUNICATIONS INTERNATIONAL INC., the LENDERS listed on the signature
pages hereof and BANK OF AMERICA, N.A., as Administrative Agent.

ARTICLE 1
Definitions

        Section 1.01. The Definitions.

        The following terms, as used herein, have the following meanings:

        "Adjusted London Interbank Offered Rate" has the meaning set forth in
Section 2.06.

        "Administrative Agent" means Bank of America, N.A., in its capacities as
administrative agent and collateral agent for the Lenders under the Loan
Documents, and its successors in such capacity.

        "Administrative Agent-Related Person" means the Administrative Agent,
together with its Affiliates, and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

        "Administrative Questionnaire" means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Company) duly
completed by such Lender.

        "Affiliate", as applied to any Person, means any other Person directly
or indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, "control" (including, with
correlative meanings, the terms "controlling", "controlled by" and "under common
control with"), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.

        "Aggregate Commitment" means the Commitments of all the Lenders.

        "Agreement" means this Credit Agreement dated as of February 5, 2004, as
the same may from time to time be amended, amended and restated, modified or
supplemented.

        "Applicable Lending Office" means, with respect to any Lender, (i) in
the case of its Domestic Loans, its Domestic Lending Office and (ii) in the case
of its Euro-Dollar Loans, its Euro-Dollar Lending Office.

        "Applicable Margin" means, from time to time, the following percentages
per annum, based upon the Debt Rating as set forth below:

Applicable Margin


--------------------------------------------------------------------------------

  Pricing Level

--------------------------------------------------------------------------------

  Debt Ratings
S&P/Moody's

--------------------------------------------------------------------------------

  Commitment Fee

--------------------------------------------------------------------------------

  Euro-Dollar
Revolver Loans

--------------------------------------------------------------------------------

  Domestic Revolver
Loans

--------------------------------------------------------------------------------

  1   BBB- or Baa3 or better   0.250 % 1.00 % 0.00 % 2   BB+ or Ba1   0.375 %
1.75 % 0.75 % 3   BB or Ba2   0.500 % 2.00 % 1.00 % 4   BB- or Ba3   0.500 %
2.25 % 1.25 % 5   B+ or B1   0.500 % 2.50 % 1.50 % 6   B/B2 or worse   0.750 %
3.00 % 2.00 %

        For purposes of this definition, "Debt Rating" means, as of any date of
determination, the rating as determined by each of S&P and Moody's
(collectively, the "Debt Ratings") of the Debt under this Agreement (or, if
ratings of such Debt are not issued by both S&P and Moody's, of the Company's
senior unsecured long-term debt (Guaranteed by the Borrower on a subordinated
basis, with the Guaranty secured on a junior lien basis); provided that if there
is a split in the Debt Ratings, then the Pricing Level that is one level higher
than the Pricing Level of the lower Debt Rating shall apply (with

--------------------------------------------------------------------------------


the Debt Rating for Pricing Level 1 being the highest and the Debt Rating for
Pricing Level 6 being the lowest), and if Debt Ratings are not issued by both
S&P and Moody's, Pricing Level 6 shall apply. Each change in the Applicable
Margin resulting from a publicly announced change in the Debt Rating shall be
effective during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.

        "Asset Sale" means, with respect to any Person, any sale, transfer or
other disposition (including pursuant to a sale and leaseback transaction) of
any property of such Person, except (i) sales of inventory, customer premises
equipment and other equipment, conduit, fiber and capacity (including
indefeasible rights of use), Permitted Investments and sales or licenses of
technology, in each case in the ordinary course of business, (ii) write-offs of
accounts receivable or settlements of accounts receivable for less than the
total unpaid balance thereof, in each case in the ordinary course of business
and consistent with such Person's historical collection practices, (iii) sales
or dispositions of shares of Equity Interests in any of its Subsidiaries in
order to qualify members of the governing body of the Subsidiary, if required by
applicable laws and in such amounts as required by applicable laws, (iv) any
transfer of assets pursuant to any merger or consolidation permitted by
Section 5.08(a) and (v) any sale, transfer or other disposition of assets from
any Subsidiary of the Company (other than the Borrower or a Corp. Company (other
than of or from Wireless)) to any other Subsidiary of the Company other than to
a Corp. Company. Nothing in this definition shall be construed to limit or
modify any restriction contained in Sections 5.08(a), 5.08(b) or 5.08(e).

        "Asset Swap" means any Asset Sale or portion thereof the sole
consideration for which is substantially similar assets used in the same line of
business as the assets being sold, transferred or otherwise disposed pursuant
thereto and of substantially equivalent fair market value.

        "Assignee" has the meaning set forth in Section 10.06(c).

        "Available Increase Amount" means on each day the amount, if any, by
which (a) the Maximum Amount exceeds (b) the sum of the Aggregate Commitments
and the Term Outstandings (after giving effect to any Term Loan Borrowings on
such day).

        "Available Net Proceeds" means, with respect to any Net Proceeds
referred to in Section 5.08(d), 50% of such Net Proceeds.

        "Base Rate" means, for any day, a rate per annum equal to the higher of
(i) the Prime Rate for such day and (ii) the sum of 1/2 of 1% plus the Federal
Funds Rate for such day.

        "Benefit Arrangement" means at any time an employee benefit plan within
the meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan
and which is maintained or otherwise contributed to by any member of the ERISA
Group.

        "Borrower" means Qwest Services Corporation, a Colorado corporation and
its successors.

        "Borrowing" has the meaning set forth in Section 1.03.

        "Capital Funding" means Qwest Capital Funding, Inc., a Colorado
corporation, and its successors.

        "Closing Date" means the date on which the Administrative Agent shall
have received the documents or evidence specified in or pursuant to
Section 3.01.

        "Collateral" means any and all "Collateral", as defined in any
Collateral Document.

        "Collateral Agent" has the meaning set forth in the Security and Pledge
Agreement.

        "Collateral and Guaranty Requirement" means the requirement that:

        (a)   the Collateral Agent shall have received from the Borrower a
counterpart of the Security and Pledge Agreement duly executed and delivered on
behalf of the Borrower;

2

--------------------------------------------------------------------------------

        (b)   all outstanding Equity Interests constituting Collateral shall
have been pledged pursuant to the Security and Pledge Agreement and the
Collateral Agent shall have received all certificates or other instruments
representing all outstanding Equity Interests of Corp. and all outstanding
Equity Interests of QwestDex, in each case together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

        (c)   all Instruments constituting Collateral shall have been pledged
pursuant to the Security and Pledge Agreement and the Collateral Agent shall
have received all such Instruments (subject to any limitations set forth in the
Security and Pledge Agreement), together with instruments of transfer with
respect thereto endorsed in blank;

        (d)   all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent to be filed, registered or recorded to create the Liens intended to be
created by the Security and Pledge Agreement and perfect or record such Liens to
the extent, and with the priority, required by the Security and Pledge
Agreement, shall have been filed, registered or recorded or delivered to the
Collateral Agent for filing, registration or recording; and

        (e)   the Borrower shall have obtained all consents and approvals
required to be obtained by it in connection with (i) the execution and delivery
of the Security and Pledge Agreement and (ii) subject to any limitations set
forth in the Security and Pledge Agreement, the performance of its obligations
thereunder and the granting of the Liens purported to be granted by it
thereunder.

        "Collateral Documents" means the Security and Pledge Agreement and each
other security agreement, pledge agreement, instrument or document executed and
delivered pursuant to Section 5.14 to secure any of the Lender Secured
Obligations (as defined in the Security and Pledge Agreement).

        "Commitment" means, with respect to each Revolver Lender, the amount set
forth opposite the name of such Lender on the Commitment Schedule attached
hereto or in the applicable Assignment and Assumption Agreement, as such amount
may be reduced from time to time pursuant to Section 2.08 or increased from time
to time pursuant to Section 2.15(a). For the avoidance of doubt, the term
"Commitment" refers to the obligation of a Revolver Lender to make Revolver
Loans and not to any obligation to make Term Loans, which is in addition to, and
separate from, such Commitment.

        "Company" means Qwest Communications International Inc., a Delaware
corporation, and its successors.

        "Company Consolidated Leverage Ratio" means the ratio of Debt of the
Company and its Consolidated Subsidiaries, determined on a consolidated basis as
of the last day of each fiscal quarter of the Company, to Consolidated Company
EBITDA, determined for the four consecutive fiscal quarters ending on such date.

        "Company's 2002 Form 10-K" means the Company's annual report on
Form 10-K for 2002, as filed with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934.

        "Consolidated Company EBITDA" means, for any period, the net income of
the Company and its Consolidated Subsidiaries determined on a consolidated basis
for such period (adjusted to exclude the effect of (r) cash charges of up to
$20,000,000 in respect of severance costs paid in the fiscal year ended
December 31, 2003, (s) any loss reflected in net income all or any portion of
which is paid or reimbursed by an insurer, indemnitor or other third party
source to the extent such payment or reimbursement is not reflected in net
income, (t) any payment, charge or reserve for payment made or taken in
connection with the restructuring or termination of an Outstanding UPO, to the
extent such payment, charge or reserve exceeds the amount that would otherwise
have been payable during the fiscal quarter in which such payment, charge or
reserve was made or taken with respect to such

3

--------------------------------------------------------------------------------


Outstanding UPO, (u) any non-cash losses as a result of impairment of goodwill
as required by Statement of Financial Accounting Standards No. 142, (v) equity
gains or losses in unconsolidated Persons, (w) any preferred dividend income and
any extraordinary or other non-recurring non-cash gain or loss, provided that
any cash payments received or made as a result of such gain or loss (regardless
of when the gain or loss was incurred) shall be included in the calculation of
EBITDA for the period in which they are received or made (unless previously
included for purposes of this calculation), (x) any gain or loss on the
disposition of investments, (y) income (or loss) of any Person, or attributable
to any assets, disposed of during such period and (z) income (or loss) of any
Person, or attributable to any assets, accrued prior to the date of acquisition
of such Person or assets), plus, to the extent deducted in determining such
adjusted net income, the aggregate amount of (i) interest expense, (ii) income
tax expense, (iii) depreciation, amortization, reserves and other non-cash
charges, and (iv) transaction costs incurred in connection with this Agreement,
and minus, to the extent included in determining such adjusted net income, the
aggregate amount of (1) interest income and (2) income tax benefit.

        "Consolidated Corp. EBITDA" means, for any period, the net income of
Corp. and its Consolidated Subsidiaries determined on a consolidated basis for
such period (adjusted to exclude the effect of (r) cash charges of up to
$20,000,000 in respect of severance costs paid in the fiscal year ended
December 31, 2003, (s) any loss reflected in net income all or any portion of
which is paid or reimbursed by an insurer, indemnitor or other third party
source to the extent such payment or reimbursement is not reflected in net
income, (t) any payment, charge or reserve for payment made or taken in
connection with the restructuring or termination of an Outstanding UPO, to the
extent such payment, charge or reserve exceeds the amount that would otherwise
have been payable during the fiscal quarter in which such payment, charge or
reserve was made or taken with respect to such Outstanding UPO, (u) any non-cash
losses as a result of impairment of goodwill as required by Statement of
Financial Accounting Standards No. 142, (v) equity gains or losses in
unconsolidated Persons, (w) any preferred dividend income and any extraordinary
or other non-recurring non-cash gain or loss, provided that any cash payments
received or made as a result of such gain or loss (regardless of when the gain
or loss was incurred) shall be included in the calculation of EBITDA for the
period in which they are received or made (unless previously included for
purposes of the calculation), (x) any gain or loss on the disposition of
investments, (y) income (or loss) of any Person, or attributable to any assets,
disposed of during such period and (z) income (or loss) of any Person, or
attributable to any assets, accrued prior to the date of acquisition of such
Person or assets), plus, to the extent deducted in determining such adjusted net
income, the aggregate amount of (i) interest expense, (ii) income tax expense,
(iii) depreciation, amortization, reserves and other non-cash charges, and
(iv) transaction costs incurred in connection with this Agreement, and minus, to
the extent included in determining such adjusted net income, the aggregate
amount of (1) interest income and (2) income tax benefit.

        "Consolidated Subsidiary" means at any date any Subsidiary or other
entity the accounts of which would be consolidated with those of the Company,
the Borrower or Corp., as applicable, in its consolidated financial statements
if such statements were prepared as of such date.

        "Corp." means Qwest Corporation, a Colorado corporation, and its
successors.

        "Corp. Company" means Corp. or any of its Subsidiaries.

        "Corp. Equity Collateral" has the meaning set forth in the Security and
Pledge Agreement.

        "Corp. Qualifying Asset Sale" means any Asset Sale by a Corp. Company
(other than a disposition of or by Wireless), except (i) any Asset Sale to any
Corp. Company, and (ii) any other single disposition or series of related
dispositions resulting in aggregate Net Proceeds not exceeding $100,000,000 for
any single disposition or series of related dispositions or $1,000,000,000 in
the aggregate.

4

--------------------------------------------------------------------------------


        "Debt" of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (iv) all obligations of such Person as lessee which are
capitalized in accordance with generally accepted accounting principles, (v) all
Debt secured by a Lien on any asset of such Person, whether or not such Debt is
otherwise an obligation of such Person, and (vi) all Debt of others Guaranteed
by such Person. Notwithstanding the foregoing, for purposes of Section 5.06 Debt
shall in no event include the following:

        (x)   Debt of Persons which are not Consolidated Subsidiaries ("Joint
Ventures") (i) which is secured by a Lien on the assets or capital stock of a
Minor Subsidiary or the equity interests in such Joint Ventures or is Guaranteed
by a Minor Subsidiary, which Lien or Guaranty is incurred in connection with the
operations of the Company and its Subsidiaries, and (ii) for the payment of
which no other recourse may be had to the Company or any of its Subsidiaries;

        (y)   Debt of the Company or the Borrower issued in connection with the
issuance of Trust Originated Preferred Securities or substantially similar
securities, so long as such Debt is subordinated and junior in right of payment
to substantially all liabilities of the Company or the Borrower, as the case may
be, including, without limitation, the Loans; and

        (z)   any mandatorily convertible equity-linked securities issued by the
Company, so long as any such securities satisfy each of the following
conditions: (i) the terms thereof require no repayments or prepayments and no
mandatory redemptions or repurchases, in each case prior to the Outside Date in
effect as of the date such securities are issued, and (ii) such securities are
subordinated and junior in right of payment to all obligations of the Company,
as the case may be, for or in respect of borrowed money (unless the instrument
governing such obligations expressly provides that such obligations are not
senior or superior to such securities or are subordinated or junior in right of
payment to them), including, without limitation, to all obligations under the
Loan Documents.

        "Default" means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived, become an Event of Default.

        "Domestic Business Day" means any day except a Saturday, Sunday or other
day on which commercial banks in New York City, New York or Dallas, Texas are
authorized by law to close.

        "Domestic Lending Office" means, as to each Lender, its office located
at its address set forth in its Administrative Questionnaire (or identified in
its Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Company and the Administrative Agent.

        "Domestic Loan" means (i) a Loan which bears interest at the Base Rate
pursuant to the applicable Notice of Borrowing or Notice of Interest Rate
Election or the provisions of Article 8 or (ii) an overdue amount which was a
Domestic Loan immediately before it became overdue.

        "Eligible Assignee" means a Lender; a Lender Affiliate; and any other
Person approved pursuant to Section 10.06(c).

        "Environmental Laws" means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,

5

--------------------------------------------------------------------------------


processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean-up or other remediation thereof.

        "Equity Interests" means (i) shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person or (ii) any
warrants, options or other rights to acquire such shares or interests.

        "Equity/Income Basket" means, on any date, the cumulative sum as of such
date of (i) the Net Proceeds of issuances after the Closing Date by the Company
of common stock and preferred stock (other than Mandatorily Redeemable
Equity)(including the principal amount of Debt and Mandatorily Redeemable Equity
converted to common stock of the Company when converted) and (ii) consolidated
net income of the Company for the period starting January 1, 2004 and ending on
the last day of the fiscal quarter of the Company most recently ended on or
prior to such date (calculated as a single accounting period).

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute.

        "ERISA Group" means the Company, any Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any
Subsidiary, are treated as a single employer under Section 414 of the Internal
Revenue Code.

        "Euro-Dollar Business Day" means any Domestic Business Day on which
commercial banks are open for international business (including dealings in
dollar deposits) in London.

        "Euro-Dollar Lending Office" means, as to each Lender, its office,
branch or affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
Euro-Dollar Lending Office) or such other office, branch or affiliate of such
Lender as it may hereafter designate as its Euro-Dollar Lending Office by notice
to the Company and the Administrative Agent.

        "Euro-Dollar Loan" means (i) a Loan which bears interest at a
Euro-Dollar Rate pursuant to the applicable Notice of Borrowing or Notice of
Interest Rate Election or (ii) an overdue amount which was a Euro-Dollar Loan
before it became overdue.

        "Euro-Dollar Rate" means a rate of interest determined pursuant to
Section 2.06 on the basis of an Adjusted London Interbank Offered Rate.

        "Euro-Dollar Reserve Percentage" has the meaning set forth in
Section 2.06.

        "Event of Default" has the meaning set forth in Section 6.01.

        "Existing Credit Agreement" means the Second Amended and Restated Credit
Agreement dated as of May 4, 2001, amended and restated as of March 12, 2002,
further amended and restated as of August 30, 2002, and further amended by
Amendments Nos. 1 and 2 thereto among the Borrower, the Company, QwestDex,
QwestDex Inc., the banks party thereto and Bank of America, N.A., as
Administrative Agent.

        "Existing Debt" means Debt of the Company or any Subsidiary existing on
the Closing Date, as in effect on the Closing Date and listed in Schedule 5.12.

        "Existing Notes" means, collectively, the QCII Notes Issued 1998 and the
QSC Notes Issued 2002.

        "Facility Liens" has the meaning set forth in Section 5.07(i).

6

--------------------------------------------------------------------------------

        "Federal Funds Rate" means, for any day, the rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Domestic Business Day
next succeeding such day, provided that (i) if such day is not a Domestic
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Domestic Business Day as so published on the
next succeeding Domestic Business Day, and (ii) if no such rate is so published
on such next succeeding Domestic Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to Bank of America, N.A., on such day on
such transactions as determined by the Administrative Agent.

        "Foreign Subsidiary" means any Subsidiary of the Borrower (other than a
Corp. Company) that is not incorporated or organized in the United States or any
State thereof.

        "Group of Loans" means at any time a group of Loans consisting of
(i) all Loans which are Domestic Loans at such time or (ii) all Loans which are
Euro-Dollar Loans having the same Interest Period at such time; provided that,
if a Loan of any particular Lender is converted to or made as a Domestic Loan
pursuant to Section 8.02 or 8.05, such Loan shall be included in the same Group
or Groups of Loans from time to time as it would have been in if it had not been
so converted or made.

        "Guaranteed Obligations" means, with respect to the Guarantor, all
advances to, and debts, liabilities (including without limitation the Loans),
obligations, covenants and duties of, the Borrower, arising under any Loan
Document, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after, or would accrue but for, the
commencement of an insolvency proceeding, whether or not allowed or allowable in
such proceeding.

        "Guarantor" means the Company.

        "Guaranty" by any Person means any obligation, contingent or otherwise,
of such Person directly or indirectly guaranteeing any Debt or other obligation
of any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise) or
(ii) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided that the term
Guaranty shall not include endorsements for collection or deposit in the
ordinary course of business. The term "Guarantee" used as a verb has a
corresponding meaning.

        "Hazardous Substances" means any toxic, radioactive, caustic or
otherwise hazardous substance, including petroleum, its derivatives, by-products
and other hydrocarbons, or any substance having any constituent elements
displaying any of the foregoing characteristics.

        "Indemnitee" has the meaning set forth in Section 10.03(b).

        "Instrument" has the meaning set forth in the Security and Pledge
Agreement.

        "Interest Period" means, with respect to each Euro-Dollar Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or the date specified in the applicable Notice of Interest Rate
Election and ending one, two, three, six or (if requested by the

7

--------------------------------------------------------------------------------


Borrower and consented to by all the applicable Lenders) twelve months
thereafter, as the Borrower may elect in the applicable notice; provided that:

        (a)   any Interest Period which would otherwise end on a day which is
not a Euro-Dollar Business Day shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Euro-Dollar Business Day;

        (b)   any Interest Period which begins on the last Euro-Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) below, end on the last Euro-Dollar Business Day of
a calendar month; and

        (c)   any Interest Period beginning prior to the Revolver Maturity Date
(in the case of any Revolver Loan) or the Term Maturity Date (in the case of any
Term Loan) which would otherwise end after such date shall end on such date.

        "Internal Revenue Code" means the Internal Revenue Code of 1986, as
amended, or any successor statute.

        "Legal Matter Costs" means any liability with respect to (i) any
judgments, fines, levies, settlement or other payments made or agreed to be made
in connection with any agreements with, or judgments sought or obtained by, any
governmental agency or regulator, including but not limited to the United States
Department of Justice, the Securities and Exchange Commission and any other
federal or state enforcement agencies or regulators, with respect to the Pending
Matters, or (ii) any payments made or agreed to be made in satisfaction of any
civil judgments or awards obtained by a private plaintiff or class thereof,
including any award of attorneys' fees and/or costs, with respect to the Pending
Matters, or any settlement payments made to a private plaintiff or class thereof
that settle, compromise and/or terminate any legal proceeding based upon any
Pending Matters.

        "Lender" means a Revolver Lender or a Term Lender.

        "Lender Affiliate" means, (a) with respect to any Lender, (i) an
Affiliate of such Lender or (ii) an entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and is administered or managed by a Lender or an Affiliate of
such Lender and (b) with respect to any Lender that is a fund which invests in
bank loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an affiliate of such investment advisor.

        "Lien" means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind, or any other type of
preferential arrangement that has the practical effect of creating a security
interest, in respect of such asset. For the purposes of this Agreement, the
Company or any Subsidiary shall be deemed to own subject to a Lien any asset
which it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, capital lease or other title retention
agreement relating to such asset.

        "Loan" means a Revolver Loan or a Term Loan; provided that if any such
loan or loans are combined or subdivided pursuant to a Notice of Interest Rate
Election, the term "Loan" shall refer to the combined principal amount resulting
from such combination or to each of the separate principal amounts resulting
from such subdivision, as the case may be.

        "Loan Documents" means this Agreement, the Notes and the Collateral
Documents.

        "Loan Party" means the Company and the Borrower.

        "London Interbank Offered Rate" has the meaning set forth in
Section 2.06.

8

--------------------------------------------------------------------------------

        "Mandatorily Redeemable Equity" of any Person means Equity Interests of
such Person which are subject to redemption, repurchase or retirement prior to
the date that falls 90 days after the Revolver Maturity Date other than at the
sole option of such Person.

        "Mandatory Reduction Period" means the period from and including the
Closing Date to but excluding the date on which a certificate is delivered
pursuant to Section 5.01(c) establishing that the Company Consolidated Leverage
Ratio, determined as of the end of the most recently ended fiscal quarter of the
Company, is 3.5:1 or less.

        "Margin Stock" means "margin stock" as such term is defined in
Regulation U of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

        "Material Adverse Change" means a material adverse change in the
financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole.

        "Material Debt" means Debt (other than the Loans) of the Company and/or
one or more of its Subsidiaries, arising in one or more related or unrelated
transactions, in an aggregate principal amount exceeding $100,000,000.

        "Material Plan" means at any time a Plan or Plans having aggregate
Unfunded Liabilities in excess of $100,000,000.

        "Maximum Amount" means $1,750,000,000.

        "Minor Subsidiary" means, for purposes of the last sentence of the
definition of Debt and of Section 5.07(f) (the "Relevant Provisions"), any
Subsidiary (other than the Borrower or Wireless) which, at the time of the
issuance of a Guaranty or grant of a Lien referred to in the Relevant
Provisions, had assets which, when taken together with all assets of
Subsidiaries at any earlier time when such Subsidiaries were deemed to be Minor
Subsidiaries pursuant to this definition, did not exceed $250,000,000.

        "Multiemployer Plan" means at any time an employee pension benefit plan
within the meaning of Section 4001(a)(3) of ERISA to which any member of the
ERISA Group is then making or accruing an obligation to make contributions or
has within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

        "Net Proceeds" means, with respect to any event, the cash proceeds
received in respect of such event including, without limitation, any cash
received in respect of any non-cash proceeds, but only as and when received, in
each case net of the sum of (1) all reasonable fees and out-of-pocket costs and
expenses paid (or reasonably estimated to be payable) by a Prepayment Party to
third parties (other than Affiliates) in connection with such event, (2) in the
case of a sale, transfer or other disposition of an asset (including, without
limitation, pursuant to a sale and leaseback transaction), the amount of all
payments required to be made by a Prepayment Party as a result of such event to
repay Debt secured by such asset or otherwise subject to mandatory prepayment as
a result of such event (but excluding (x) the Loans and (y) any Debt secured by
such asset if such Debt or the Lien securing such Debt is subordinated (or is
required to be subordinated) to the Loans, and (3) the amount of all taxes paid
(or reasonably estimated to be payable) by a Prepayment Party, the amount of any
reserves established by a Prepayment Party to fund contingent liabilities
reasonably estimated to be payable and the amount of capital and operating
expenditures that would not otherwise have been incurred and are required in
writing or by application of policy by a public utility commission to be
incurred as a condition to its consent, in each case during the year that such
event occurred or the next succeeding year and that are directly attributable to
such event (as determined reasonably and in good faith by the chief financial
officer, treasurer or assistant treasurer (or any such officer's designee,
designated in writing by such officer) of the Company); provided that "Net
Proceeds" shall not include (a) any cash payment received

9

--------------------------------------------------------------------------------


by a Prepayment Party and constituting a deposit or advance with respect to an
Asset Sale that has not been consummated on or prior to the date of receipt
thereof (it being understood that upon consummation of such Asset Sale such cash
payment shall constitute "Net Proceeds" with respect thereto) and (b) any cash
proceeds received by any Foreign Subsidiary from any Asset Sale to the extent
relating to assets held by Foreign Subsidiaries.

        "New Holding Company" means any direct or indirect wholly-owned
Subsidiary of the Company (other than the Borrower, any Subsidiary of the
Borrower, Capital Funding or any Subsidiary of Capital Funding) created after
the Closing Date.

        "New QSC Security and Pledge Agreement" means the Security and Pledge
Agreement dated as of February 5, 2004 between QSC and BNY Asset Solutions LLC,
as Collateral Agent.

        "Notes" means promissory notes of the Borrower, substantially in the
form of Exhibit A hereto, evidencing the obligation of the Borrower to repay the
Loans made to it, and "Note" means any one of such promissory notes issued
hereunder.

        "Notice of Borrowing" has the meaning set forth in Section 2.02.

        "Outside Date" means the date that falls 90 days after the later of the
Revolver Maturity Date and, if one is in effect, the Term Maturity Date.

        "Outstanding Amount" means with respect to Revolver Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
Revolver Borrowings and prepayments of Revolver Loans occurring on such date.

        "Outstanding UPO" has the meaning set forth in Section 5.12(g).

        "Parent" means, with respect to any Lender, any Person controlling such
Lender.

        "Participant" has the meaning set forth in Section 10.06(b).

        "Payments Basket" means, on any date, the sum of (i) the Equity/Income
Basket on such date and (ii) $1,400,000,000.

        "PBGC" means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

        "Pending Matters" means the matters that are specifically identified on
Schedule 4.05.

        "Permitted Corp. Exchange Debt" has the meaning set forth in
Section 5.12(d).

        "Permitted Investments" means investments in:

        (a)   direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within one year from the
date of acquisition thereof;

        (b)   commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from Standard & Poor's or from Moody's Investors
Service, Inc.;

        (c)   certificates of deposit, banker's acceptances and time deposits
maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial lender organized under the
laws of the United States or any State thereof which has a combined capital and
surplus and undivided profits of at least $500,000,000;

10

--------------------------------------------------------------------------------




        (d)   fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;

        (e)   in the case of any Foreign Subsidiary, (i) marketable direct
obligations issued by, or unconditionally guaranteed by, the sovereign nation in
which such Person is organized and is conducting business or issued by any
agency of such sovereign nation and backed by the full faith and credit of such
sovereign nation, in each case maturing within one year from the date of
acquisition, so long as the indebtedness of such sovereign nation is rated at
least A by Standard & Poor's, A2 by Moody's Investors Service, Inc. or A mid by
Dominion Bond Rating Service Limited or carries an equivalent rating from a
comparable foreign rating agency or (ii) investments of the type and maturity
described in clauses (b) through (d) above of foreign obligors, which
investments or obligors have ratings described in such clauses or equivalent
ratings from comparable foreign rating agencies; and

        (f)    any other Investments made in compliance with the Cash Management
Investment Policy of the cash management group of the Borrower with respect to
cash investments, substantially as in effect on the Closing Date.

        "Permitted Non-Corp. Exchange Debt" has the meaning set forth in
Section 5.12(c).

        "Permitted Payments" means, on any date, the sum of all Restricted
Payments made in reliance on Section 5.10(a)(iv), payments made in reliance on
Section 5.10(b)(viii) and investments made in reliance on Section 5.13(m).

        "Permitted Purchase Money Debt" has the meaning set forth in
Section 5.12(m).

        "Permitted QCII/ QCF Unsecured Debt" has the meaning set forth in
Section 5.12(h)(i).

        "Permitted QSC Junior Lien Debt" has the meaning set forth in
Section 5.12(i).

        "Permitted QSC Senior Secured Debt" has the meaning set forth in
Section 5.12(k).

        "Permitted QSC Senior Unsecured Debt" has the meaning set forth in
Section 5.12(j).

        "Permitted QSC Subordinated Unsecured Debt" has the meaning set forth in
Section 5.12(h)(ii).

        "Permitted QSC Subsidiary Debt" has the meaning set forth in
Section 5.12(l).

        "Permitted UPO Retirement Debt" has the meaning set forth in
Section 5.12(g).

        "Person" means an individual, a corporation, a partnership, an
association, a trust or any other entity or organization, including a government
or political subdivision or an agency or instrumentality thereof.

        "Plan" means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

        "Prepayment Party" means the Company, the Borrower or any of their
respective Subsidiaries.

        "Prime Rate" means the rate of interest publicly announced by Bank of
America, N.A., from time to time as its Prime Rate.

11

--------------------------------------------------------------------------------


        "Pro Rata Share" means, with respect to each Revolver Lender at any
time, a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the Commitment of such Revolver
Lender at such time and the denominator of which is the amount of the Aggregate
Commitments at such time; provided that if the commitment of each Revolver
Lender to make Loans has been terminated pursuant to Section 6.01, then the Pro
Rata Share of each Revolver Lender shall be determined based on the Pro Rata
Share of such Revolver Lender immediately prior to such termination and after
giving effect to any subsequent assignments made pursuant to the terms hereof.
The initial Pro Rata Share of each Revolver Lender is set forth opposite the
name of such Revolver Lender on the Commitment Schedule or in the Assignment and
Assumption pursuant to which such Revolver Lender becomes a party hereto, as
applicable.

        "Purchase Money Debt" means Debt of any Person incurred for the purpose
of financing all or any part of the cost of the acquisition of any asset by such
Person, so long as the proceeds of any such Debt are applied by such Person upon
receipt thereof (and in any event within ten (10) Business Days after receipt
thereof) to acquire such asset.

        "Purchase Money Obligor" has the meaning set forth in Section 5.07(c).

        "QCC" means Qwest Communications Corporation, a Delaware corporation,
and its successors.

        "QCC 2007 Notes" means those certain notes issued by QCC under an
Indenture dated June 23, 1997, between QCC and First Trust National Association,
as Trustee.

        "QCII Notes Issued 1998" means the "Existing 2008 Notes" (as defined in
the QSC Notes Security and Pledge Agreement).

        "QSC Notes Indenture" means the indenture dated December 26, 2002
between the Borrower, the guarantors named therein and Bank One Trust Company,
N.A., as Trustee.

        "QSC Notes Issued 2002" means the notes issued by the Borrower pursuant
to the QSC Notes Indenture.

        "QSC Notes Security and Pledge Agreement" means the Security and Pledge
Agreement dated December 26, 2002, between the Borrower and BNY Asset Solutions
LLC, as successor to Bank of America, N.A. as Collateral Agent.

        "Qualifying Terms" means, with respect to any Debt, each of the
following terms: (i) such Debt does not mature prior to the Outside Date in
effect as of the date such Debt is incurred, (ii) no payments with respect to
such Debt (including without limitation scheduled amortization payments and
mandatory prepayments) are required to be made prior to the Outside Date in
effect as of the date such Debt is incurred (other than regularly scheduled
interest payments with respect thereto), (iii) the terms and conditions
governing such Debt (including without limitation covenants and events of
default) are no more restrictive in any material respect than the terms and
conditions applicable to the Loans and (iv) such Debt is subordinated to the
Loans (or the Guaranty thereof pursuant to Article 9, as applicable) in an
insolvency proceeding to the prior payment in full of the Loans (or the payment
in full of the Guaranty of the Loans, as the case may be) and is otherwise
subordinated to the Loans (or to the Guaranty thereof pursuant to Article 9, as
applicable), pursuant to subordination arrangements reasonably satisfactory to
the Administrative Agent.

        "QwestDex" means Qwest Dex Holdings, Inc., a Delaware corporation, and
its successors.

        "QwestDex Company" means QwestDex or any of its Subsidiaries.

        "QwestDex Inc." means Qwest Dex, Inc., a Colorado corporation, and its
successors.

        "Qwest Entity" has the meaning set forth in Section 7.02.

        "Required Lenders" means at any time the Lenders holding a majority of
the Total Exposure.

12

--------------------------------------------------------------------------------


        "Required Revolver Lenders" means at any time the Revolver Lenders
holding a majority of the Aggregate Commitments, if any Commitments are still in
existence, or the Revolver Outstandings, if all the Commitments have been
terminated.

        "Restricted Payment" means any dividend or other distribution (whether
in cash, securities or other property, including without limitation pursuant to
a "spin-off" or other distribution to equity holders generally) with respect to
any Equity Interest of the Company or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interest.

        "Revolver Credit Period" means the period from and including the Closing
Date to but excluding the Revolver Maturity Date.

        "Revolver Lenders" means each lender listed on the signature pages
hereof, each lender executing a joinder agreement pursuant to Section 2.15(a),
each Assignee which becomes a Revolver Lender pursuant to Section 10.06(c), and
their respective successors.

        "Revolver Lender Obligations" has the meaning set forth in the Security
and Pledge Agreement.

        "Revolver Loan" means a loan made or to be made by a Revolver Lender
pursuant to Section 2.01(a).

        "Revolver Maturity Date" means February 5, 2007, or, if such day is not
a Euro-Dollar Business Day, the next preceding Euro-Dollar Business Day.

        "Revolver Outstandings" means the aggregate Outstanding Amount of all
Revolver Loans.

        "Revolver Portion" means on any date, prior to giving effect to any
mandatory Commitment reduction or mandatory prepayment on such date, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the Aggregate Commitments on such date and the denominator
of which is the sum of the Total Exposure and the aggregate principal and face
amount of Permitted QSC Senior Secured Debt then outstanding which, by its
terms, is required to share in such reduction or prepayment.

        "Revolver Replacement Debt" means Debt of the Company or any of its
Subsidiaries prior to or concurrently with the incurrence of which the Borrower
permanently reduces the Commitments in an amount equal to the aggregate
principal amount of such Debt.

        "Security and Pledge Agreement" means the Security and Pledge Agreement,
substantially in the form of Exhibit B, dated as of the Closing Date among the
Borrower and the Collateral Agent, as amended from time to time.

        "Significant Subsidiary" means any Subsidiary which would meet the
definition of "significant subsidiary" contained as of the date hereof in
Regulation S-X of the Securities and Exchange Commission.

        "Subject Debt" means (i) Existing Debt (other any Debt of Corp. and its
Subsidiaries) and (ii) Permitted Non-Corp. Exchange Debt, Permitted QCII/QCF
Unsecured Debt, Permitted QSC Junior Lien Debt, Permitted QSC Subordinated
Unsecured Debt and Permitted UPO Retirement Debt.

        "Subsidiary" means any corporation or other entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by the Company.

        "Super-Majority Lenders" means at any time Lenders having at least 85%
of the Total Exposure.

13

--------------------------------------------------------------------------------

        "Term Lender" means each lender executing the Term Loan Addendum
pursuant Section 2.15(d), each Assignee which becomes a Term Lender pursuant to
Section 10.06(c), and their respective successors.

        "Term Loan Addendum" means the Term Loan Addendum substantially in the
form of Exhibit C.

        "Term Loan" means a loan made or to be made by a Lender pursuant to
Section 2.01(b).

        "Term Maturity Date" means the "Term Maturity Date" set forth in the
Term Loan Addendum.

        "Term Outstandings" means with respect to Term Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
prepayments of Term Loans on such date.

        "Term Portion" means on any date, prior to giving effect to any
mandatory Commitment reduction or mandatory prepayment on such date, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the Term Outstandings on such date and the denominator of
which is the sum of the Total Exposure and the aggregate principal and face
amount of Permitted QSC Senior Secured Debt then outstanding which, by its
terms, is required to share in such reduction or prepayment.

        "Term Secured Obligations" has the meaning set forth in the Security and
Pledge Agreement.

        "Total Exposure" means, at any time, the sum of (i) the Aggregate
Commitments, if any Commitments are still in existence, or the Revolver
Outstandings, if all the Commitments have been terminated and (ii) the Term
Outstandings.

        "Total Outstandings" means, at any time, the sum of the Revolver
Outstandings and the Term Outstandings.

        "Unsubordinated Qualifying Terms" means, with respect to any Debt, each
of the following terms: (i) such Debt does not mature prior to the date that
falls 90 days after the Revolver Maturity Date, and (ii) no payments with
respect to such Debt (including without limitation scheduled amortization
payments and mandatory prepayments) are required to be made prior to the date
that falls 90 days after the Revolver Maturity Date (other than regularly
scheduled interest payments with respect thereto and scheduled amortization
payments not to exceed 1% of the principal amount of such Debt in any year).

        "Unused Commitments" means on any day the amount, if any, by which the
Aggregate Commitments exceed the Revolver Outstandings.

        "Unfunded Liabilities" means, with respect to any Plan at any time, the
amount (if any) by which (i) the value of all benefit liabilities under such
Plan, determined on a plan termination basis using the assumptions prescribed by
the PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market
value of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

        "United States" means the United States of America, including the States
and the District of Columbia, but excluding its territories and possessions.

        "Wireless" means Qwest Wireless LLC, a Delaware limited liability
company, and its successors.

        "Wireless Assets" means any Equity Interests in Wireless and any assets
held by Wireless.

        "Wireless/Borrower Debt" has the meaning set forth in Section 5.12(e).

        "Wireless Intercompany Debt" has the meaning set forth in
Section 5.12(e).

14

--------------------------------------------------------------------------------


        "Wireless Note" means the $1,794,210,000 Loan Agreement dated as of
January 8, 2004, governing loans from Capital Funding to Wireless and the Debt
outstanding thereunder.

        Section 1.02. Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with
generally accepted accounting principles as in effect from time to time in the
United States, applied on a basis consistent (except for changes concurred in by
the Company's independent public accountants) with the most recent audited
consolidated financial statements of the Company and its Consolidated
Subsidiaries or Corp. and its Consolidated Subsidiaries, as the case may be, in
each case delivered to the Lenders; provided that, if the Company notifies the
Administrative Agent that the Company wishes to amend any covenant in Article 5
to eliminate the effect of any change in such generally accepted accounting
principles on the operation of such covenant (or if the Administrative Agent
notifies the Company that the Required Lenders wish to amend Article 5 for such
purpose), then compliance with such covenant shall be determined on the basis of
generally accepted accounting principles in effect in the United States
immediately before the relevant change in generally accepted accounting
principles became effective, until either such notice is withdrawn or such
covenant is amended in a manner satisfactory to the Company and the Required
Lenders.

        Section 1.03. Types and Tranches of Borrowings of Loans. The term
"Borrowing" denotes the aggregation of Loans of one or more Lenders to be made
to the Borrower or converted or continued, pursuant to Article 2 on a single
date, all of which Loans are of the same type and tranche (subject to Article 8)
and, except in the case of Domestic Loans, have the same Interest Period or
initial Interest Period. Borrowings are classified for purposes of this
Agreement and referred to by reference to the type (e.g., a "Euro-Dollar
Borrowing" or a "Domestic Borrowing") or tranche (e.g., a "Revolver Borrowing"
or a "Term Borrowing") of Loans comprising such Borrowing. Loans are classified
for purposes of this Agreement and referred to by reference to type (e.g., a
"Euro-Dollar Loan") or by tranche (e.g., a "Revolver Loan") or by type and
tranche (e.g., a "Euro-Dollar Revolver Loan" or a "Domestic Revolver Loan").

ARTICLE 2
The Credits

        Section 2.01. Commitments to Lend. (a) Revolver Loans. During the
Revolver Credit Period each Lender severally agrees, on the terms and conditions
set forth in this Agreement, to make loans to the Borrower from time to time in
amounts such that such Lender's Pro Rata Share of the Revolver Outstandings
shall not exceed the amount of its Commitment. Each Borrowing under this
Section shall be in an aggregate principal amount of $25,000,000 or any larger
multiple of $5,000,000 (except that any such Borrowing may be in the aggregate
amount available in accordance with Section 3.03(c)) and shall be made from each
Lender in accordance with its Pro Rata Share. Within the foregoing limits, the
Borrower may borrow, repay, or to the extent permitted by Section 2.10, prepay
Loans and reborrow at any time prior to the Revolver Maturity Date. The
Commitments shall terminate at the close of business on the Revolver Maturity
Date.

        (b)   Term Loans. Each Term Lender severally agrees, on the terms and
conditions set forth in this Agreement and in the Term Loan Addendum, to make
Term Loans in the amounts and on the date set forth in the Term Loan Addendum to
the Borrower.

        Section 2.02. Notice of Borrowing. The Borrower shall give the
Administrative Agent notice, substantially in the form of Exhibit F (a "Notice
of Borrowing"), not later than 10:30 A.M. (New York City time) on (x) the date
of each Domestic Borrowing, and (y) the third Euro-Dollar Business Day before
each Euro-Dollar Borrowing; provided that if the Borrower wishes to request a
Euro-Dollar Borrowing having an Interest Period twelve months in duration as
provided in the definition of

15

--------------------------------------------------------------------------------

"Interest Period", the applicable notice must be received by the Administrative
Agent not later than 11:00 A.M. four Euro-Dollar Business Days prior to the
requested date of such Borrowing, whereupon the Administrative Agent shall give
prompt notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than 11:00 A.M., three
Business Days before the requested date of such Borrowing, the Administrative
Agent shall notify the Borrower (which notice may be by telephone) whether or
not the requested Interest Period has been consented to by all the Lenders. Each
Notice of Borrowing shall specify:

        (i)    the date of such Borrowing, which shall be a Domestic Business
Day in the case of a Domestic Borrowing or a Euro-Dollar Business Day in the
case of a Euro-Dollar Borrowing,

        (ii)   the aggregate amount of Loans comprising such Borrowing and
whether they are Revolver Loans or Term Loans,

        (iii)  whether the Loans comprising such Borrowing bear interest
initially at the Base Rate or at a Euro-Dollar Rate, and

        (iv)  in the case of a Euro-Dollar Borrowing, the duration of the
initial Interest Period applicable thereto, subject to the provisions of the
definition of Interest Period.

        Section 2.03. Notice to Lenders; Funding of Loans. (a) Upon receipt of a
Notice of Borrowing, the Administrative Agent shall promptly notify each
Revolver Lender or Term Lender, as applicable, of the contents thereof and of
such Lender's share of such Borrowing and such Notice of Borrowing shall not
thereafter be revocable by the Borrower.

        (b)   Not later than 1:00 P.M. (New York City time) on the date of each
Borrowing, each Lender shall (except as provided in subsection (c) of this
Section) make available its share of such Borrowing, in Federal or other funds
immediately available in New York City, to the Administrative Agent at its
address referred to in Section 10.01. Unless any applicable condition specified
in Article 3 has not been satisfied, as determined by the Administrative Agent
in accordance with Article 3, the Administrative Agent will make the funds so
received from the Lenders immediately available to the Borrower at the
Administrative Agent's aforesaid address.

        (c)   If any Lender makes a new Loan hereunder on a day on which the
Borrower is to repay all or any part of an outstanding Loan from such Lender,
such Lender shall apply the proceeds of its new Loan to make such repayment and
only an amount equal to the difference (if any) between the amount being
borrowed by the Borrower and the amount being repaid shall be made available by
such Lender to the Administrative Agent as provided in subsection (b) of this
Section, or remitted by the Borrower to the Administrative Agent as provided in
Section 2.11, as the case may be.

        (d)   Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing (or, in the case of a Base Rate
Borrowing, prior to Noon (New York City time) on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender's share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available to the Administrative Agent on the date of
such Borrowing in accordance with subsections (b) and (c) of this Section 2.03
and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such share available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at (i) in the case of the Borrower, a rate per annum equal to the higher
of the Federal Funds Rate and the interest rate applicable thereto pursuant to
Section 2.06 and (ii) in the case of such Lender, the Federal Funds Rate. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such amount so repaid shall constitute such Lender's Loan included in such
Borrowing for

16

--------------------------------------------------------------------------------


purposes of this Agreement. If the Borrower shall have repaid such corresponding
amount of such Lender, such Lender shall reimburse the Borrower for any loss on
account thereof incurred by the Borrower. Nothing contained in the foregoing
shall be construed as relieving a Lender of its obligation to fund a Loan when
required under the terms of this Agreement.

        Section 2.04. Evidence of Debt. The Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower to pay any amount owing with respect to its
obligations under the Loan Documents. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender's Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, type, tranche, amount and maturity of its Loans and payments with respect
thereto.

        Section 2.05. Maturity of Loans. Each Revolver Loan shall mature, and
the principal amount thereof shall be due and payable, together with accrued
interest thereon, on the Revolver Maturity Date. Each Term Loan shall mature,
and the principal amount thereof shall be due and payable, together with accrued
interest thereon, on the Term Maturity Date.

        Section 2.06. Interest Rates. (a) Each Domestic Revolver Loan shall bear
interest on the outstanding principal amount thereof, for each day from the date
such Loan is made until it becomes due, at a rate per annum equal to the sum of
the Applicable Margin plus the Base Rate for such day. Such interest shall be
payable quarterly in arrears on the last day of each calendar quarter and, with
respect to the principal amount of any Domestic Revolver Loan converted to a
Euro-Dollar Loan, on each date a Domestic Revolver Loan is so converted. Any
overdue principal of or interest on any Domestic Revolver Loan shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 2% plus the rate otherwise applicable to Domestic Revolver Loans
for such day.

        (b)   Each Euro-Dollar Revolver Loan shall bear interest on the
outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the sum of the Applicable Margin plus the
applicable Adjusted London Interbank Offered Rate. Such interest shall be
payable for each Interest Period on the last day thereof and, if such Interest
Period is longer than three months, at intervals of three months after the first
day thereof.

        The "Adjusted London Interbank Offered Rate" applicable to any Interest
Period means a rate per annum equal to the quotient obtained (rounded upward, if
necessary, to the next higher 1/100 of 1%) by dividing (i) the applicable London
Interbank Offered Rate by (ii) 1.00 minus the Euro-Dollar Reserve Percentage.

        The "London Interbank Offered Rate" applicable to any Interest Period
means:

        (i)    the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
Telerate screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 A.M. (London time)
two Euro-Dollar Business Days prior to the first day of such Interest Period, or

17

--------------------------------------------------------------------------------

        (ii)   if the rate referenced in the preceding clause (i) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate on such other page or other service that displays
an average British Bankers Association Interest Settlement Rate for deposits in
dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 A.M.
(London time) two Euro-Dollar Business Days prior to the first day of such
Interest Period, or

        (iii)  if the rates referenced in the preceding clauses (i) and (ii) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest at which deposits in dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the
Euro-Dollar Loan being made, continued or converted by Bank of America, N.A.,
and with a term equivalent to such Interest Period, would be offered by Bank of
America, N.A.'s London Branch to major banks in the London interbank eurodollar
market at their request at approximately 4:00 P.M. (London time) two Euro-Dollar
Business Days prior to the first day of such Interest Period.

        "Euro-Dollar Reserve Percentage" means for any day that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement for a member bank of the Federal
Reserve System in New York City with deposits exceeding five billion dollars in
respect of "Eurocurrency liabilities" (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
Euro-Dollar Loans is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of any Lender to
United States residents). The Adjusted London Interbank Offered Rate shall be
adjusted automatically on and as of the effective date of any change in the
Euro-Dollar Reserve Percentage.

        (c)   Any overdue principal of or interest on any Euro-Dollar Revolver
Loan shall bear interest, payable on demand, for each day from and including the
date payment thereof was due to but excluding the date of actual payment, at a
rate per annum equal to the sum of 2% plus the higher of (i) the Applicable
Margin plus the quotient obtained (rounded upward, if necessary, to the next
higher 1/100 of 1%) by dividing (x) the rate per annum at which one day (or, if
such amount due remains unpaid more than three Euro-Dollar Business Days, then
for such other period of time not longer than six months as the Administrative
Agent may select) deposits in dollars in an amount approximately equal to such
overdue payment due to Bank of America, N.A. are offered to Bank of America,
N.A., in the London interbank market for the applicable period determined as
provided above by (y) 1.00 minus the Euro-Dollar Reserve Percentage (or, if the
circumstances described in clause (a) or (b) of Section 8.01 shall exist, at a
rate per annum equal to the sum of 2% plus the rate applicable to Domestic Loans
for such day) and (ii) the sum of the Applicable Margin plus the Adjusted London
Interbank Offered Rate applicable to such Loan at the date such payment was due.

        (d)   Each Term Loan shall bear interest on the outstanding principal
amount thereof from the date such Term Loan is made until it becomes due at the
rate or rates per annum provided in the Term Loan Addendum and such interest
shall be payable on the dates set forth in the Term Loan Addendum.

        (e)   The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder. The Administrative Agent shall give prompt
notice to the Borrower and the Lenders of each rate of interest so determined,
and its determination thereof shall be conclusive in the absence of manifest
error.

        Section 2.07. Commitment Fees. (a) The Company shall pay to the
Administrative Agent for the account of each Revolver Lender in accordance with
its Pro Rata Share a commitment fee at a rate per annum equal to the Applicable
Margin. Such commitment fee shall accrue from and including the

18

--------------------------------------------------------------------------------


Closing Date to but excluding the Revolver Maturity Date (or earlier date of
termination of the Commitments in their entirety), on the actual daily amount of
the Unused Commitments, and shall be payable quarterly in arrears on the last
day of each calendar quarter and upon the date of termination of the Commitments
in their entirety.

        (b)   The Company shall pay to the Administrative Agent for the account
of each Term Lender such fees in such amounts and at such times as shall be set
forth in the Term Loan Addendum.

        Section 2.08. Termination or Reduction of Commitments; Scheduled
Amortization of Term Loans. (a) Optional Reductions. During the Revolver Credit
Period, the Company may, upon at least three Domestic Business Days' notice to
the Administrative Agent, (i) terminate the Commitments at any time, if no Loans
are outstanding at such time or (ii) ratably reduce from time to time by an
aggregate amount of $25,000,000 or any larger multiple of $5,000,000, the
Aggregate Commitments in excess of the Revolver Outstandings.

        (b)   Scheduled Amortization of Term Loans. The Borrower shall repay the
Term Loans in accordance with the amortization schedule set forth in the Term
Loan Addendum.

        Section 2.09. Method of Electing Interest Rates. (a) The Loans included
in each Borrowing shall bear interest initially at the type of rate specified by
the Borrower in the applicable Notice of Borrowing. Thereafter, the Borrower may
from time to time elect to change or continue the type of interest rate borne by
each Group of Loans (subject in each case to the provisions of Article 8), as
follows:

        (i)    if such Loans are Domestic Loans, the Borrower may elect to
convert such Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; and

        (ii)   if such Loans are Euro-Dollar Loans, the Borrower may elect to
convert such Loans to Domestic Loans or elect to continue such Loans as
Euro-Dollar Loans for an additional Interest Period, in each case effective on
the last day of the then current Interest Period applicable to such Loans.

Each such election shall be made by delivering a notice (a "Notice of Interest
Rate Election") to the Administrative Agent at least three Euro-Dollar Business
Days (or, if the Borrower wishes to request an Interest Period of twelve months,
four Euro-Dollar Business Days, subject to the notice and consent conditions set
forth in Section 2.02) before the conversion or continuation selected in such
notice is to be effective. A Notice of Interest Rate Election may, if it so
specifies, apply to only a portion of the aggregate principal amount of the
relevant Group of Loans; provided that (i) such portion is allocated ratably
among the Loans comprising such Group and (ii) the portion to which such Notice
applies, and the remaining portion to which it does not apply, are each
$25,000,000 or any larger multiple of $5,000,000.

        (b)   Each Notice of Interest Rate Election shall specify:

        (i)    the Group of Loans (or portion thereof) to which such notice
applies;

        (ii)   the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
subsection (a) above;

        (iii)  if the Loans comprising such Group are to be converted, the new
type of Loans and, if such new Loans are Euro-Dollar Loans, the duration of the
initial Interest Period applicable thereto; and

        (iv)  if such Loans are to be continued as Euro-Dollar Loans for an
additional Interest Period, the duration of such additional Interest Period.

19

--------------------------------------------------------------------------------




Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

        (c)   Upon receipt of a Notice of Interest Rate Election from the
Borrower pursuant to subsection (a) above, the Administrative Agent shall
promptly notify each Lender of the contents thereof and such notice shall not
thereafter be revocable by the Borrower. If the Borrower fails to deliver a
timely Notice of Interest Rate Election to the Administrative Agent for any
Group of Euro-Dollar Loans, such Loans shall be converted into Domestic Loans on
the last day of the then current Interest Period applicable thereto.

        Section 2.10. Prepayments.

        (a)   Subject in the case of any Euro-Dollar Loans to Section 2.12, the
Borrower may, upon at least one Domestic Business Day's notice to the
Administrative Agent, prepay the Group of Domestic Revolver Loans, or, upon
three Euro-Dollar Business Days' notice to the Administrative Agent, prepay any
Group of Euro-Dollar Revolver Loans, in each case in whole at any time, or from
time to time in part in amounts aggregating $25,000,000 or any larger multiple
of $5,000,000, by paying the principal amount to be prepaid together with
accrued interest thereon to the date of prepayment.

        (b)   Upon receipt of a notice of prepayment pursuant to this Section or
Section 5.08(d) or the Term Loan Addendum, the Administrative Agent shall
promptly notify each applicable Lender of the contents thereof and of such
Lender's ratable share of such prepayment and such notice shall not thereafter
be revocable by the Borrower or the Company. Each such prepayment shall be
applied to prepay ratably the Loans of the several Lenders included in the
relevant Group or Borrowing.

        (c)   On the date of any reduction of Commitments pursuant to
Section 2.08, the Borrower shall repay such principal amount (together with
accrued interest thereon) of outstanding Revolver Loans in an aggregate amount
equal to the amount, if any, by which the Revolver Outstandings exceed the
Aggregate Commitments as then reduced. Each prepayment of the Revolver Loans
pursuant to this subsection (c) shall be applied to prepay ratably the Revolver
Loans of all the Revolver Lenders, and shall be applied to prepay such Group or
Groups of Loans as shall have been designated in the applicable notice (or, if
no such designation shall have been made, as the Administrative Agent shall
select in its discretion).

        Section 2.11. General Provisions as to Payments. (a) The Borrower shall
make each payment of principal of, and interest on, the Loans and of fees and
other amounts payable hereunder, not later than 12:00 Noon (New York City time)
on the date when due, in Federal or other funds immediately available in New
York City, without off set or counterclaim, to the Administrative Agent at its
address referred to in Section 10.01. The Administrative Agent will promptly
distribute to each Lender its ratable share of each such payment received by the
Administrative Agent for the account of the Lenders. Whenever any payment of
principal of, or interest on, the Domestic Loans or of fees or other amounts
payable hereunder shall be due on a day which is not a Domestic Business Day,
the date for payment thereof shall be extended to the next succeeding Domestic
Business Day. Whenever any payment of principal of, or interest on, the
Euro-Dollar Loans shall be due on a day which is not a Euro-Dollar Business Day,
the date for payment thereof shall be extended to the next succeeding
Euro-Dollar Business Day unless such Euro-Dollar Business Day falls in another
calendar month, in which case the date for payment thereof shall be the next
preceding Euro-Dollar Business Day.

        (b)   Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due from the Borrower to
the Lenders hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that the Borrower shall not have so

20

--------------------------------------------------------------------------------


made such payment, each Lender shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent, at the Federal
Funds Rate.

        Section 2.12. Funding Losses. If the Borrower makes any payment of
principal with respect to any Euro-Dollar Loan or any Euro-Dollar Loan is
converted to a Domestic Loan (pursuant to Articles 2, 6 or 8 or otherwise) on
any day other than the last day of an Interest Period applicable thereto, or the
last day of an applicable period fixed pursuant to Section 2.06(c), or if the
Borrower fails to borrow, convert, continue or prepay any Euro-Dollar Loans
after notice has been given to any Lender in accordance with Sections 2.10(a) or
5.08(d), the Company shall reimburse each Lender within 15 days after written
demand for any resulting loss or expense incurred by it (or by an existing or
prospective Participant in the related Loan), including (without limitation) any
loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin for the period after any such payment or
conversion or failure to borrow or prepay, provided that such Lender shall have
delivered to the Company a certificate as to the amount of such loss or expense,
which certificate shall be conclusive in the absence of manifest error. Any
Lender requesting compensation pursuant to this Section 2.12 shall notify the
Borrower of such request on or before the date that is three Euro-Dollar
Business Days after the event giving rise to such request.

        Section 2.13. Computation of Interest and Fees. Interest based on the
Prime Rate hereunder and commitment fees hereunder shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) and paid for the actual
number of days elapsed (including the first day but excluding the last day). All
other interest and fees hereunder shall be computed on the basis of a year of
360 days and paid for the actual number of days elapsed (including the first day
but excluding the last day).

        Section 2.14. Change of Control. If a Change of Control shall occur, the
Company will, within ten days after the occurrence thereof, give each Lender
notice thereof, which notice shall describe in reasonable detail the facts and
circumstances giving rise thereto and shall specify an Optional Termination Date
for purposes of this Section (the "Optional Termination Date") which date shall
not be less than 30 nor more than 60 days after the date of such notice. Each
Lender may, by notice to the Company and the Administrative Agent given not less
than three Domestic Business Days prior to the Optional Termination Date,
terminate its Commitment (if any), which shall thereupon be terminated, and
declare the Note held by it (together with accrued interest thereon) and any
other amounts payable hereunder for its account to be, and such Note and such
other amounts shall thereupon become, due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Company and the Borrower, in each case effective on the Optional Termination
Date.

        A "Change of Control" shall occur if any person or group of persons
(within the meaning of Section 13(d) of the Securities Exchange Act of 1934, as
amended), other than Philip F. Anschutz, Anschutz Company or any of their
Affiliates, obtain ownership or control (whether in one transaction or one or
more series of transactions) of more than 50% of the outstanding shares of
common stock of the Company or of the shares of the Company entitled to vote on
the election of members of the board of directors of the Company or if a change
of control event shall occur under any agreement or instrument evidencing any
Material Debt.

21

--------------------------------------------------------------------------------

        Section 2.15. Increase In Commitments; New Term Tranche.

        (a)   Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Revolver Lenders), the
Borrower may from time to time, request an increase in the Aggregate Commitments
in an amount equal to the lesser of $50,000,000 and the Available Increase
Amount. At the time of sending such notice, the Borrower (in consultation with
the Administrative Agent) shall specify the time period within which each
Revolver Lender is requested to respond (which shall in no event be less than
ten Domestic Business Days from the date of delivery of such notice to the
Revolver Lenders). Each Revolver Lender shall notify the Administrative Agent
within such time period whether or not it agrees to increase its Commitment and,
if so, whether by an amount equal to, greater than, or less than its Pro Rata
Share of such requested increase. Any Revolver Lender not responding within such
time period shall be deemed to have declined to increase its Commitment. The
Administrative Agent shall notify the Borrower and each Revolver Lender of the
Lenders' responses to each request made hereunder. To achieve the full amount of
a requested increase, the Borrower may also invite additional Eligible Assignees
to become Lenders pursuant to a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent.

        (b)   If the Aggregate Commitments are increased in accordance with this
Section, the Administrative Agent and the Borrower shall determine the effective
date (the "Increase Effective Date") and the final allocation of such increase.
The Administrative Agent shall promptly notify the Borrower and the Revolver
Lenders of the final allocation of such increase and the Increase Effective
Date. As a condition precedent to such increase, the Borrower shall deliver to
the Administrative Agent a certificate of each Loan Party dated as of the
Increase Effective Date (in sufficient copies for each Revolver Lender) signed
by the chief financial officer, treasurer or assistant treasurer (or any such
officer's designee, designated in writing by such officer) of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase and (ii) in the case of the Company and
the Borrower, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article 4 and the other Loan
Documents are true and correct (or, with respect to any representation or
warranty which is not qualified by materiality or material adverse effect, shall
be true in all material respects) on and as of the Increase Effective Date
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, (B) no Default exists and (C) the sum of the Aggregate Commitments and the
Outstanding Amount of the Term Loans does not exceed the Maximum Amount. The
Borrower shall prepay any Revolver Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 2.12) to the
extent necessary to keep the outstanding Revolver Loans ratable with any revised
Pro Rata Shares arising from any nonratable increase in the Commitments under
this Section.

        (c)   This Section shall supersede any provisions in Sections 10.04 or
10.05 to the contrary.

        (d)   At any one time during the Revolver Credit Period, the Borrower
may arrange for any one or more Lenders or other financial institutions
(approved by the Administrative Agent, acting in its reasonable discretion) to
provide Term Loans on the terms hereof, as supplemented by a Term Loan Addendum;
provided that (i) immediately after giving effect to the Term Borrowing in the
aggregate principal amount permitted under the Term Loan Addendum, the Total
Exposure shall not exceed the Maximum Amount; (ii) as of the date of the Term
Loan Addendum, the incurrence of the additional Debt in the form of Term Loans
in the aggregate principal amount permitted under the Term Loan Addendum and the
Liens securing such Term Loans under the Collateral Documents are permitted
under each then outstanding indenture of the Company and its Subsidiaries;
(iii) the Term Maturity Date shall not be prior to the Revolver Maturity Date;
and (iv) if, pursuant to the Term Loan Addendum any scheduled amortizations of
the Term Loans during a calendar year will exceed 1% of the Term Outstandings in
such year, such scheduled amortizations shall have been approved by the
Administrative Agent. Upon execution and delivery by the Company, the Borrower,
the Administrative

22

--------------------------------------------------------------------------------

Agent and each Lender or other financial institution party thereto of the Term
Loan Addendum, each such Lender or other financial institution shall be a "Term
Lender" for all purposes hereunder with all rights and obligations of a Term
Lender hereunder and the Term Loans made pursuant to such Term Loan Addendum
shall be "Term Loans" for all purposes hereunder.

ARTICLE 3
Conditions

        Section 3.01. Closing. The closing hereunder shall occur upon receipt by
the Administrative Agent (or its counsel) of the following (in the case of any
document, dated the Closing Date unless otherwise indicated):

        (a)   duly executed counterparts hereof signed by each of the Borrower,
the Guarantor, the Revolver Lenders and the Administrative Agent (or, in the
case of any party as to which an executed counterpart shall not have been
received, written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page) that such party has
signed a counterpart hereof);

        (b)   a duly executed Note for the account of each Revolver Lender
requesting a Note, dated on or before the Closing Date;

        (c)   (i) duly executed counterparts of the Security and Pledge
Agreement and (ii) evidence satisfactory to the Administrative Agent that the
Collateral and Guaranty Requirement shall have been satisfied;

        (d)   opinions of John K. Lines, associate general counsel of the
Company and the Borrower, O'Melveny & Myers LLP, special counsel to the Loan
Parties, Gibson, Dunn & Crutcher LLP, special counsel to the Loan Parties, and
Hogan and Hartson, L.L.P., special regulatory counsel to the Loan Parties,
covering the matters set forth in Exhibit D-1, D-2, D-3 and D-4 hereto,
respectively, and such additional matters relating to the transactions
contemplated hereby as the Required Lenders may reasonably request;

        (e)   evidence satisfactory to the Administrative Agent of the payment
of all fees and other amounts payable to the Administrative Agent for the
account of the Lenders or the Administrative Agent on or prior to the Closing
Date, including, to the extent invoiced, reimbursement of all out-of-pocket
expenses (including, without limitation, legal fees and expenses) required to be
reimbursed or paid by the Borrower or the Company hereunder;

        (f)    (i) a copy of the Wireless Note and each other note in existence
on the Closing Date evidencing Debt owed by the Company, the Borrower or any
Corp. Company to the Company or any Subsidiary and outstanding on the Closing
Date, (ii) a certificate of the Assistant Treasurer of Capital Funding
certifying that Capital Funding has delivered pursuant to clause (i) a copy of
each note described in clause (i) and that each such copy is a true, correct and
complete copy of the original note as in effect on the Closing Date, and
(iii) evidence satisfactory to the Administrative Agent that the Wireless
Note is subordinated to the Loans and the Guarantee hereunder on terms and
conditions satisfactory to the Administrative Agent;

        (g)   a certificate signed by the chief financial officer, treasurer or
assistant treasurer (or any such officer's designee, designated in writing by
such officer) of the Company certifying (A) as to the facts specified in clauses
(d) and (e) of Section 3.03 as of the Closing Date, and (B) that if Loans were
outstanding the Company and Corp. would be in compliance with Section 5.06 as of
September 30, 2003, calculated on a pro forma basis after giving effect to the
consummation of the offers to purchase outstanding notes and debt for equity
exchanges completed in the fiscal quarter ended December 31, 2003, and attaching
a calculation on such basis of each of the ratios set forth in Section 5.06 as
of such date;

23

--------------------------------------------------------------------------------


        (h)   evidence satisfactory to the Administrative Agent that all
commitments under the Existing Credit Agreement have been or concurrently with
the Closing Date are being terminated, all loans outstanding thereunder have
been repaid in full (together with accrued and unpaid interest thereon, any
applicable breakage costs and accrued fees and expenses), all Liens securing
obligations under the Existing Credit Agreement have been or concurrently with
the Closing Date are being released and the Company's guarantee under the
Existing Credit Agreement has been or concurrently with the Closing Date is
being released; and

        (i)    all documents the Administrative Agent may reasonably request
relating to the existence of the Company and its Subsidiaries, the corporate
authority for and the validity of the Loan Documents, and any other matters
relevant hereto, all in form and substance satisfactory to the Administrative
Agent.

        The Administrative Agent shall promptly notify the Company and the
Lenders of the Closing Date, and such notice shall be conclusive and binding on
all parties hereto.

        Section 3.02. Condition To Term Loans. The obligation of any Term Lender
to make a Term Loan shall be subject to the satisfaction of the following
conditions:

        (a)   the Administrative Agent (or its counsel) shall have received
counterparts of the Term Loan Addendum signed by the Borrower and the Company
and each of the Term Lenders listed on the signature pages thereof (or, in the
case of any party as to which an executed counterpart shall not have been
received, receipt by the Administrative Agent in form satisfactory to it of
telex, facsimile or other written confirmation from such party that it has
executed a counterpart thereof);

        (b)   the Administrative Agent shall have received such evidence
(including such opinions of counsel to the Loan Parties) as it may reasonably
request to confirm the Borrower's due authorization of the transactions
contemplated by the Term Loan Addendum and the validity and enforceability of
the obligations of the Borrower and the Company resulting therefrom;

        (c)   the fact that immediately after such Term Loan is made, the
limitation in Section 2.15(d)(i) shall have been complied with; and

        (d)   any other conditions set forth in the Term Loan Addendum.

        Section 3.03. All Borrowings. The obligation of any Lender to make a
Loan on the occasion of any Borrowing is subject to the satisfaction of the
following conditions:

        (a)   the fact that the Closing Date shall have occurred on or prior to
February 27, 2004;

        (b)   receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.02;

        (c)   the fact that, immediately before and after such Borrowing, the
Total Outstandings do not exceed the Total Exposure;

        (d)   the fact that, immediately before and after such Borrowing, no
Default shall have occurred and be continuing;

        (e)   the fact that the representations and warranties of the Loan
Parties contained in the Loan Documents shall be true (or, with respect to any
representation and warranty which is not qualified by materiality or material
adverse effect, shall be true in all material respects) on and as of the date of
such Borrowing, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true (or, with respect to any such representation and
warranty which is not qualified by materiality or material adverse effect, shall
be true in all material respects) on and as of such earlier date; and

        (f)    if no Loans were outstanding as of the last day of the most
recently ended fiscal quarter for which financial statements are required to
have been delivered pursuant to Section 5.01, the fact that

24

--------------------------------------------------------------------------------


the Company and Corp. would have been in compliance with Section 5.06 had Loans
been outstanding on such date.

        Each Borrowing hereunder shall be deemed to be a representation and
warranty by the Borrower on the date of such Borrowing as to the facts specified
in clauses (c), (d), (e) and (f) of this Section.

ARTICLE 4
Representations And Warranties

        Each of the Loan Parties party to this Agreement represents and warrants
that:

        Section 4.01. Corporate Existence and Power. Each Loan Party is a
corporation duly incorporated, validly existing and in good standing under the
laws of the state of its incorporation, and has all corporate powers and all
material governmental licenses, authorizations, qualifications, consents and
approvals required to carry on its business as now conducted.

        Section 4.02. Corporate and Governmental Authorization; No
Contravention. The execution, delivery and performance by each Loan Party of
each Loan Document to which it is a party are within such Person's corporate
powers, have been duly authorized by all necessary corporate action, require no
action by or in respect of, or filing with, any governmental body, agency or
official except, with respect to the Security and Pledge Agreement and the
transactions contemplated thereby, as set forth in the Collateral Documents, and
do not contravene, or constitute a default under, any provision of applicable
law or regulation or of the certificate of incorporation or by-laws of such
Person or of any material agreement (including in any event the QSC Notes
Indenture), judgment, injunction, order, decree or other instrument binding upon
such Person or any Significant Subsidiary or result in the creation or
imposition of any Lien on any material asset of such Person or any Significant
Subsidiary (other than the Liens created by the Collateral Documents).

        Section 4.03. Binding Effect. Each Loan Document (other than the Notes)
constitutes a valid and binding agreement of each Loan Party thereto, and the
Notes, when executed and delivered in accordance with this Agreement, will
constitute valid and binding obligations of the Borrower, in each case
enforceable in accordance with its terms except as the same may be limited by
bankruptcy, insolvency or similar laws affecting creditors' rights generally and
by general principles of equity.

        Section 4.04. Financial Information.

        (a)   (i) The restated consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of each of December 31, 2000, December 31, 2001 and
December 31, 2002 and the related consolidated statements of income and cash
flows for each fiscal year then ended, reported on by KPMG and set forth in the
Company's 2002 Form 10-K and (ii) the consolidated balance sheet of the Company
and its Consolidated Subsidiaries as of September 30, 2003 and the related
consolidated statements of income and cash flows for the portion of the
Company's fiscal year ended at the end of such quarter and set forth on the
Company's Form 10-Q, a copy of each of which has been made available to each of
the Lenders, taken together, fairly present in all material respects, in
conformity with generally accepted accounting principles, the consolidated
financial position of the Company and its Consolidated Subsidiaries as of such
date specified therein and their consolidated results of operations and cash
flows for such period specified therein, subject, in the case of the financial
statements described in clause (ii) of this Section 4.04(a), to changes
resulting from audit and year-end adjustments and the absence of footnotes.

        (b)   (i) The restated consolidated balance sheet of Corp. as of each of
December 31, 2000, December 31, 2001 and December 31, 2002 and the related
consolidated statement of income and cash flows for each fiscal year then ended,
reported on by KPMG and (ii) the consolidated balance sheet of Corp. as of
September 30, 2003 and the related consolidated statements of income and cash
flows for the portion of Corp.'s fiscal year then ended, a copy of each of which
has been made available to each

25

--------------------------------------------------------------------------------


of the Lenders, fairly present in all material respects, in conformity with
generally accepted accounting principles, the consolidated financial position of
Corp. and its Consolidated Subsidiaries as of the date specified therein and
their consolidated results of operations for the period specified therein,
subject, in the case of the financial statements described in clause (ii) of
this Section 4.04(b), to changes resulting from audit and year-end adjustments
and the absence of footnotes.

        (c)   Except as set forth in Schedule 4.05, since December 31, 2002,
there has been no Material Adverse Change.

        Section 4.05. Litigation. Except for the Pending Matters, to the
knowledge of the Company there is no action, suit or proceeding pending, against
the Company or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official in which there is a reasonable possibility
of an adverse decision which would materially adversely affect the consolidated
financial position or consolidated results of operations of the Company and its
Consolidated Subsidiaries, considered as a whole, or which in any manner draws
into question the validity of any Loan Document.

        Section 4.06. Compliance with ERISA. Each member of the ERISA Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Internal Revenue Code with respect to each Plan and is in compliance in all
respects with the presently applicable provisions of ERISA and the Internal
Revenue Code with respect to each Plan, except where failure to comply would not
have a material adverse effect on the consolidated financial position or
consolidated results of operations of the Company and its Consolidated
Subsidiaries, considered as a whole. No member of the ERISA Group has (i) sought
a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code in respect of any Plan, (ii) failed to make any contribution or
payment to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement, or made any amendment to any Plan or Benefit Arrangement, in either
case which has resulted or could reasonably be expected to result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Internal Revenue Code, or (iii) incurred any liability under Title IV of
ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA.

        Section 4.07. Environmental Matters. (a) The operations of the Company
and each of its Subsidiaries comply in all respects with all Environmental Laws
except such non-compliance which would not (if enforced in accordance with
applicable law) reasonably be expected to result, individually or in the
aggregate, in a material adverse effect on the financial position or results of
operations of the Company and its Consolidated Subsidiaries, considered as a
whole.

        (b)   Except as specifically identified in Schedule 4.07, the Company
and each of its Subsidiaries have obtained all material licenses, permits,
authorizations and registrations required under any Environmental Laws
("Environmental Permits") necessary for their respective operations, and all
such Environmental Permits are in good standing, and the Company and each of its
Subsidiaries is in compliance with all material terms and conditions of such
Environmental Permits.

        (c)   Except as specifically identified in Schedule 4.07, there are
neither any conditions or circumstances known to the Company which may give rise
to any claims or liabilities respecting any Environmental Laws or Hazardous
Substances arising from the operations of the Company or its Subsidiaries
(including, without limitation, off-site liabilities), nor any additional costs
of compliance with Environmental Laws, which collectively have an aggregate
potential liability in excess of $50,000,000.

        Section 4.08. Taxes. United States Federal income tax returns of the
Company and its Subsidiaries have been examined and closed through the fiscal
year ended December 31, 1992. The Company and its Subsidiaries have filed all
United States Federal income tax returns and all other material tax returns
which are required to be filed by them and have paid all taxes due pursuant to
such returns or pursuant to any assessment received by the Company or any
Subsidiary, except for taxes the amount,

26

--------------------------------------------------------------------------------


applicability or validity of which is being contested in good faith by
appropriate proceedings. The charges, accruals and reserves on the books of the
Company and its Subsidiaries in respect of taxes or other governmental charges
are, in the opinion of the Company, adequate.

        Section 4.09. Subsidiaries. Each of the Company's corporate Significant
Subsidiaries (including, but not limited to, the Borrower) is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and has all corporate powers and all material
governmental licenses, authorizations, qualifications, consents and approvals
required to carry on its business as now conducted.

        Section 4.10. Not an Investment Company. No Loan Party is an "investment
company" within the meaning of the Investment Company Act of 1940, as amended.

        Section 4.11. Full Disclosure. All written information heretofore
furnished by any Loan Party to the Administrative Agent or any Lender for
purposes of or in connection with the Loan Documents or any transaction
contemplated hereby is, and all such information hereafter furnished by any Loan
Party to the Administrative Agent or any Lender will be, true and accurate in
all material respects on the date as of which such information is stated or
certified, in each case in light of the circumstances in which the same were
made. Any projections or pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by the
applicable Loan Party to be reasonable at the time they were made, it being
recognized that such projections are not to be viewed as facts and that actual
results may differ and such differences may be material.

        Section 4.12. Solvency. On the Closing Date, immediately after giving
effect to the transactions contemplated herein (including without limitation or
the application of the proceeds of any Loans made on the Closing Date) (a) the
fair value of the assets of each Loan Party, at a fair valuation, will exceed
its debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the properties of each Loan Party will exceed the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (c) each Loan Party will be able to pay
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured, and (d) no Loan Party will
have unreasonably small capital with which to conduct the business in which it
is engaged as such business is now conducted and proposed to be conducted after
the Closing Date.

ARTICLE 5
Covenants

        The Company agrees that, so long as any Lender has any Commitment
hereunder or any Loan or any other amount payable under any Loan Document
remains unpaid:

        Section 5.01. Information. The Company will deliver to the
Administrative Agent for distribution to each of the Lenders:

        (a)   (i) as soon as available and in any event within 90 days after the
end of each fiscal year of the Company, a consolidated balance sheet of the
Company and its Consolidated Subsidiaries as of the end of such fiscal year and
the related consolidated statements of income and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on in a manner acceptable to the Securities
and Exchange Commission by KPMG or other independent public accountants of
nationally recognized standing, (ii) as soon as available and in any event
within 90 days after the end of each fiscal year of Corp., a consolidated
balance sheet of Corp. and its Consolidated Subsidiaries as of the end of such
fiscal year and the related consolidated statements of income and cash flows for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on in a manner acceptable to the
Securities and Exchange

27

--------------------------------------------------------------------------------


Commission by KPMG or other independent public accountants of nationally
recognized standing, and (iii) as soon as available and in any event within
90 days after the end of each fiscal year of the Borrower (provided that in the
case of the fiscal year ended December 31, 2003, such information need only be
provided on or before May 31, 2004), an unaudited consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of the end of such fiscal year
and the related consolidated statements of income for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all certified (subject to the absence of footnotes) as to fairness of
presentation, generally accepted accounting principles and consistency by the
chief financial officer, the chief accounting officer treasurer or assistant
treasurer (or any such officer's designee, designated in writing by such
officer) of the Company;

        (b)   (i) as soon as available and in any event within 50 days after the
end of each of the first three quarters of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
of the end of such quarter and the related consolidated statements of income and
cash flows for such quarter and for the portion of the Company's fiscal year
ended at the end of such quarter, setting forth in the case of such statements
of income and cash flows in comparative form the figures for the corresponding
quarter and the corresponding portion of the Company's previous fiscal year, all
certified (subject to changes resulting from audit, year-end adjustments and
absence of footnotes) as to fairness of presentation, generally accepted
accounting principles and consistency by the chief financial officer, chief
accounting officer, treasurer or assistant treasurer (or any such officer's
designee, designated in writing by such officer) of the Company, (ii) as soon as
available and in any event within 50 days after the end of each of the first
three quarters of each fiscal year of Corp., a consolidated balance sheet of
Corp. and its Consolidated Subsidiaries as of the end of such quarter and the
related consolidated statements of income and cash flows for such quarter and
for the portion of Corp.'s fiscal year ended at the end of such quarter, setting
forth in the case of such statements of income and cash flows in comparative
form the figures for the corresponding quarter and the corresponding portion of
Corp.'s previous fiscal year, all certified (subject to changes resulting from
audit, year-end adjustments and absence of footnotes) as to fairness of
presentation, generally accepted accounting principles and consistency by the
chief financial officer, the chief accounting officer, treasurer or assistant
treasurer (or any such officer's designee, designated in writing by such
officer) of Corp., and (iii) as soon as available and in any event within
50 days after the end of each of the first three quarters of each fiscal year of
the Borrower, an unaudited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such quarter and the related
consolidated statements of income for such quarter and for the portion of the
Borrower's fiscal year ended at the end of such quarter, setting forth in the
case of such statements of income in comparative form the figures for the
corresponding quarter and the corresponding portion of the Borrower's previous
fiscal year, all certified (subject to changes resulting from audit, year-end
adjustments and absence of footnotes) as to fairness of presentation, generally
accepted accounting principles and consistency by the chief financial officer,
the chief accounting officer treasurer or assistant treasurer (or any such
officer's designee, designated in writing by such officer) of the Company;

        (c)   simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of the chief
financial officer, treasurer or assistant treasurer (or any such officer's
designee, designated in writing by such officer) or the chief accounting officer
of the Company, (i) (x) in the case of financial statements of the Company,
setting forth in reasonable detail the calculations required to establish
whether the Company was in compliance with the requirements of
Sections 5.06(a) (or, if no Loans were outstanding, setting forth in reasonable
detail the calculation of the Company Consolidated Leverage Ratio), 5.07, 5.10,
5.12, and 5.13 on the date of such financial statements and (y) in the case of
financial statements of Corp., setting forth in reasonable detail the
calculations required to establish whether Corp. was in compliance with the
requirements of Section 5.06(b) (or, if no Loans were outstanding, setting forth
in reasonable detail the calculation of

28

--------------------------------------------------------------------------------


the ratio described in Section 5.06(b)) on the date of such financial
statements, (ii) describing in reasonable detail the investments of the type
described in Section 5.13(f)(i) of the relevant Loan Party and its Subsidiaries
outstanding on the date of such financial statements, and (iii) stating whether
any Default exists on the date of such certificate and, if any Default then
exists, setting forth the details thereof and the action which the Company,
Corp. or the Borrower, as applicable, is taking or proposes to take with respect
thereto;

        (d)   within five Domestic Business Days after any officer of the
Company or the Borrower obtains knowledge of any Default, if such Default is
then continuing, a certificate of the chief financial officer, the chief
accounting officer, treasurer or assistant treasurer (or any such officer's
designee, designated in writing by such officer) of the Company or the Borrower
setting forth the details thereof and the action which the Company or the
Borrower is taking or proposes to take with respect thereto;

        (e)   promptly upon the mailing thereof to the shareholders of the
Company generally, copies of all financial statements, reports and proxy
statements so mailed;

        (f)    promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) (other than any amendment on Form 8-K the sole purpose of which is
to file exhibits relating to Existing Debt meeting the requirements of
clause (ii) of the definition of Debt) which the Company shall have filed with
the Securities and Exchange Commission;

        (g)   if and when any member of the ERISA Group (i) gives or is required
to give notice to the PBGC of any "reportable event" (as defined in Section 4043
of ERISA) with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC, (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice, (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice, (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application, (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC, (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice, or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement, in either case which has resulted
or could reasonably be expected to result in the imposition of a Lien or the
posting of a bond or other security, a certificate of the chief financial
officer, chief accounting officer, treasurer or assistant treasurer (or any such
officer's designee, designated in writing by such officer) of the Company
setting forth details as to such occurrence and action, if any, which the
Company or applicable member of the ERISA Group is required or proposes to take;
and

        (h)   from time to time such additional information regarding the
financial position or business of the Company and its Subsidiaries and the
Borrower and its Subsidiaries as the Administrative Agent, at the request of any
Lender, may reasonably request.

Information required to be delivered pursuant to clauses 5.01(a), (b), (e), or
(f) above shall be deemed to have been delivered on the date on which the
Company provides notice to the Lenders that such information has been posted on
the Company's website on the Internet at the website address listed on the
signature pages hereof, at sec.gov/edaux/searches.htm or at another website
identified in such notice and accessible by the Lenders without charge; provided
that (i) such notice may be included in a certificate delivered pursuant to
clause 5.01(c) and (ii) the Company shall deliver paper copies of the
information referred to in clauses 5.01(a), (b), (e), or (f) to any Lender which
requests such delivery.

29

--------------------------------------------------------------------------------

        Section 5.02. Maintenance of Property; Insurance. (a) The Company will
keep, and will cause each other Loan Party and each Significant Subsidiary to
keep, all property useful and necessary in its business in good working order
and condition, ordinary wear and tear excepted.

        (b)   The Company will maintain, and will cause each other Loan Party
and each Significant Subsidiary to maintain (either in the name of the Borrower
or in such Loan Party's or Significant Subsidiary's own name), with financially
sound and responsible insurance companies, insurance on all their respective
properties in at least such amounts and against at least such risks (and with
such risk retention) as are usually insured against in the same general area by
companies of established repute engaged in the same or a similar business; and
will furnish to the Lenders, upon request from the Administrative Agent,
information presented in reasonable detail as to the insurance so carried;
provided that, in lieu of any such insurance, the Company and any other Loan
Party and any Significant Subsidiary may maintain a system or systems of
self-insurance and reinsurance which will accord with sound practices of
similarly situated corporations maintaining such systems and with respect to
which the Company or such other Loan Party or such Significant Subsidiary will
maintain adequate insurance reserves, all in accordance with generally accepted
accounting principles and in accordance with sound insurance principles and
practice.

        Section 5.03. Maintenance of Existence. The Company will, and will cause
each other Loan Party and each Significant Subsidiary to, preserve, renew and
keep in full force and effect their respective corporate existence and their
respective material rights, privileges, franchises and licenses necessary or
desirable in the normal conduct of business.

        Section 5.04. Compliance with Laws. The Company will comply, and will
cause each other Loan Party and each Significant Subsidiary to comply, in all
material respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation,
Environmental Laws and ERISA and the rules and regulations thereunder), except
where the necessity of compliance therewith is contested in good faith by
appropriate proceedings and for which adequate reserves in conformity with
generally accepted accounting principles have been established.

        Section 5.05. Inspection of Property, Books and Records. The Company
will keep, and will cause each other Loan Party and each Significant Subsidiary
to keep, proper books of record and account in accordance with generally
accepted accounting principles in which full, true and correct entries shall be
made of all dealings and transactions in relation to its business and
activities; and will permit, and will cause each other Loan Party and each
Significant Subsidiary to permit, representatives of any Lender at such Lender's
expense to visit and inspect any of their respective properties, to examine and
make abstracts from any of their respective books and records and to discuss
their respective affairs, finances and accounts with their respective officers,
employees and independent public accountants, all at such reasonable times and
as often as may reasonably be desired.

        Section 5.06. Financial Covenants. (a) Company Consolidated Leverage
Ratio. The Company Consolidated Leverage Ratio as of the last day of each fiscal
quarter when Loans are outstanding shall not be greater than 6:1.

        (b)   Corp. Consolidated Leverage Ratio. The ratio of Debt of Corp. and
its Consolidated Subsidiaries (other than the Wireless Intercompany Debt),
determined on a consolidated basis as of the last day of each fiscal quarter of
Corp. when Loans are outstanding, to Consolidated Corp. EBITDA, determined for
the four consecutive fiscal quarters ending on such date, shall not be greater
than 2.5:1.

        Section 5.07. Negative Pledge. Neither the Company nor the Borrower
will, and the Company will not permit any Subsidiary to, create, assume or
suffer to exist any Lien on any asset now owned or hereafter acquired by it,
except:

        (a)   Liens existing on the Closing Date and listed in Schedule 5.07;

30

--------------------------------------------------------------------------------


        (b)   any Lien existing on any asset of any corporation at the time such
corporation becomes a Subsidiary and not created in contemplation of such event;

        (c)   any Lien on any asset of the Company or any of its Subsidiaries
(other than the Borrower) (each, a "Purchase Money Obligor") securing Purchase
Money Debt incurred by such Purchase Money Obligor in connection with the
purchase of such asset (but not any other Purchase Money Obligor) and permitted
under Section 5.12; provided that such Lien attaches to such asset concurrently
with or within 180 days after the incurrence of such Purchase Money Debt;

        (d)   any Lien on any asset of any corporation existing at the time such
corporation is merged or consolidated with or into the Company or a Subsidiary
(to the extent any such merger or consolidation is permitted under
Section 5.08(a)) and not created in contemplation of such event;

        (e)   any Lien existing on any asset prior to the acquisition thereof by
the Company or a Subsidiary (to the extent such acquisition is permitted under
this Agreement) and not created in contemplation of such acquisition;

        (f)    any Lien on assets or capital stock of Minor Subsidiaries which
secures Debt of Persons which are not Consolidated Subsidiaries in which the
Company or any of its Subsidiaries has made investments ("Joint Ventures"), but
for the payment of which Debt no other recourse may be had to the Company or any
Subsidiaries ("Limited Recourse Debt"), or any Lien on equity interests in a
Joint Venture securing Limited Recourse Debt of such Joint Venture;

        (g)   any Lien (other than Liens on the Collateral) arising out of the
refinancing, replacement, extension, renewal or refunding of any Debt secured by
any Lien permitted by any of the foregoing clauses of this Section; provided
that such Debt is not increased and is not secured by any additional assets and
the refinancing, replacement, extension, renewal or refunding of any such Debt
is permitted pursuant to Section 5.12;

        (h)   (x) Liens arising in the ordinary course of business which (i) do
not secure Debt, (ii) do not secure any obligation in an amount exceeding
$100,000,000 and (iii) do not in the aggregate materially detract from the value
of the grantor's assets or materially impair the use thereof in the operation of
its business, and (y) Liens not described in clause (x) on cash and cash
equivalents and securities (other than the Collateral) which Liens secure any
obligation with respect to letters of credit or surety bonds, which obligation
in each case does not exceed $100,000,000;

        (i)    (i) Liens ("Facility Liens") on the Collateral pursuant to the
Collateral Documents securing Debt under this Agreement, (ii) junior Liens on
the Collateral securing the Existing Notes so long as the Liens described in
this clause (ii) shall be junior and subordinated to the Facility Liens, as
provided in the QSC Notes Security and Pledge Agreement (or on other terms and
conditions reasonably approved by the Administrative Agent), (iii) Liens on
(x) the Collateral securing Permitted QSC Junior Lien Debt (including pursuant
to clause (x) of the last sentence of Section 5.12) and (y) on any Collateral
(other than the Corp. Equity Collateral) securing Permitted QSC Senior Unsecured
Debt (including pursuant to clause (x) of the last sentence of Section 5.12), so
long as the Liens described in this clause (iii) shall, in each case, be junior
and subordinated to the Facility Liens (A) as provided in the QSC Notes Security
and Pledge Agreement, with respect to any obligation designated as "Additional
Pari Passu Secured Obligations" under (and as defined in) the QSC Notes Security
and Pledge Agreement, (B) as provided in the New QSC Security and Pledge
Agreement or (C) on other terms and conditions satisfactory to the
Administrative Agent), (iv) Liens securing Permitted QSC Senior Secured Debt
(including pursuant to clause (x) of the last sentence of Section 5.12) which
are secured equally and ratably with the Facility Liens on terms and conditions
reasonably approved by the Administrative Agent, and (v) Liens on the Collateral
securing Revolver Cash Management Obligations or Hedging Obligations (each as
defined in the Security and Pledge Agreement) pursuant to the Security and
Pledge Agreement (in each case, it being understood that monetary obligations
under or

31

--------------------------------------------------------------------------------


related to any such Debt (but not constituting Debt) may be secured by Liens
securing such related Debt pursuant to this subsection (i));

        (j)    Liens on any assets of any Subsidiary of the Company other than
the Borrower or a Corp. Company; and

        (k)   Liens (other than Liens on any Collateral) not otherwise permitted
by and in addition to the foregoing clauses of this Section 5.07 securing Debt
permitted under Section 5.12 (and on terms permitted under Section 5.12).

        Section 5.08. Consolidations, Mergers and Sales of Assets. (a) No Loan
Party or any of its Subsidiaries will merge or consolidate with or into any
other Person; provided that (i) any Corp. Company may merge with or into any
other Corp. Company (other than Wireless), (ii) any QwestDex Company may merge
with or into any other QwestDex Company or any Corp. Company (other than
Wireless) (so long as a Corp. Company is the Person surviving any such merger),
(iii) any Foreign Subsidiary may merge or consolidate with or into any other
Foreign Subsidiary, and (iv) any Subsidiary (other than the Borrower or a Corp.
Company, but excluding Wireless) may merge into any other Subsidiary of the
Company other than the Borrower or a Corp. Company (other than Wireless);
provided that, in the case of clause (i) and (ii), after giving effect to any
such merger, no Default has occurred and is continuing.

        (b)   The Company will not sell, lease or otherwise transfer, directly
or indirectly, all or substantially all of the assets of the Company and its
Subsidiaries, taken as a whole, to any other Person; provided that nothing in
this subsection (b) shall be construed to prohibit the contribution to any
single New Holding Company by the Company of the capital stock of the Borrower
or any other direct Subsidiary of the Company. No Corp. Company will sell, lease
or otherwise transfer, directly or indirectly, any of its assets (other than the
Wireless Assets) to the Company or any of its Subsidiaries, other than to
another Corp. Company (other than Wireless).

        (c)   None of the Company, the Borrower or any Corp. Company shall
consummate any Asset Sale (except any single disposition or series of related
dispositions for which the aggregate consideration does not exceed $100,000,000)
unless at least 75% of the aggregate consideration therefor (other than any
portion of such Asset Sale which constitutes an Asset Swap) shall consist of
cash payable at closing and Debt (other than subordinated Debt) of the
transferor which is expressly assumed by the transferee. Any Corp. Company may
consummate any Asset Sale that does not satisfy the requirements of the
immediately preceding sentence to the extent such Asset Sale is an Asset Swap
and, after giving effect thereto, the aggregate amount of assets that have been
sold, transferred or otherwise disposed of by the Corp. Companies on or after
the Closing Date pursuant to Asset Swaps shall not exceed 10% of the
consolidated tangible assets of the Corp. Companies.

        (d)   The Available Net Proceeds of any Corp. Qualifying Asset Sale
received during the Mandatory Reduction Period shall only be (i) applied to
permanently retire Debt owing by Corp. or to acquire assets similar to the
assets disposed of in such sale or other productive assets of the general type
used in the business of a Corp. Company, (ii) held by Corp. in cash or Permitted
Investments, or (iii) applied to reduce ratably the Commitments in an amount
equal to the Revolver Portion of such Available Net Proceeds, prepay the Term
Loans ratably in an amount equal to the Term Portion of such Available Net
Proceeds, and make any other payments of Debt that may be required concurrently
with such reduction and prepayment. The Company shall notify the Administrative
Agent by telephone (confirmed by telecopy) of the proposed consummation of any
Corp. Qualifying Asset Sale not later than 10:30 A.M., New York City time, on
the date of the proposed consummation thereof. Each such notice shall specify
(i) the date of consummation of the applicable Corp. Qualifying Asset Sale,
(ii) a reasonably detailed calculation of the Net Proceeds thereof, and
(iii) anticipated Available Net Proceeds as a result of such Corp. Qualifying
Asset Sale. Upon receipt of a notice of a Corp.

32

--------------------------------------------------------------------------------


Qualifying Asset Sale pursuant to this subsection, the Administrative Agent
shall promptly notify each Lender of the contents thereof.

        (e)   The Company will retain ownership, directly or indirectly, of 100%
of the capital stock and the voting power of the Borrower and the Borrower will
retain ownership, directly, of 100% of the capital stock and the voting power of
Corp.

        Section 5.09. Use of Proceeds. The proceeds of the Revolver Loans made
under this Agreement will be used by the Borrower for general corporate
purposes. None of the proceeds of the Revolver Loans shall be used directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
paying Legal Matter Costs or making Restricted Payments. None of the proceeds of
any Loans will be used, directly or indirectly, in violation of any applicable
law or regulation, and no use of such proceeds will include any use for the
purpose, whether immediate, incidental or ultimate, of buying or carrying any
Margin Stock.

        Section 5.10. Restricted Payments and Payments of Certain Other Debt.
(a) Neither the Company nor any of its Subsidiaries will declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except that (i) any
Subsidiary may declare and pay dividends with respect to its Equity Interests,
(ii) the Company may make Restricted Payments pursuant to and in accordance with
stock or other benefit plans for management or employees of the Company and its
Subsidiaries, (iii) the Company may declare and pay stock dividends on its
capital stock so long as the stock dividends (which may include options or
warrants) are of the same class of capital stock, and (iv) the Company may make
other Restricted Payments, so long as, in the case of this clause (iv), after
giving effect to any such dividend on any date, the aggregate amount of
Permitted Payments declared or paid by the Borrower does not exceed the
Equity/Income Basket during the Mandatory Reduction Period and the Payments
Basket thereafter; provided that, in the case of clause (iv), immediately before
and after giving effect to any such dividend, no Default has occurred and is
continuing.

        (b)   Neither the Company nor any of its Subsidiaries will, directly or
indirectly (including without limitation through any Person that has received
the proceeds of any investment permitted by Section 5.13), refinance, redeem,
retire, purchase, repurchase, acquire, defease, exchange or otherwise make any
payment in respect of the principal of any Subject Debt, other than:

        (i)    mandatory interest or principal payments, so long as such
payments were required on such dates as of the Closing Date (in the case of
Existing Debt) or on the date such Debt was incurred (in the case of other
Subject Debt),

        (ii)   any of the foregoing made with Equity Interests of the Company
(other than Mandatorily Redeemable Equity),

        (iii)  any payments with respect to Debt incurred by the Borrower in
lieu of Corp. in reliance on clause (x) of the last sentence of Section 5.12,

        (iv)  any payments with respect to the QCC 2007 Notes,

        (v)   refinancings, repurchases and redemptions of Subject Debt of the
Company or Capital Funding that matures prior to the Revolver Maturity Date
("Inside Maturity Debt"), using as consideration cash or the Net Proceeds of
Debt permitted by Section 5.12 and incurred within 181 days (or, after the
Mandatory Reduction Period, 365 days) prior to the scheduled maturity of the
applicable Inside Maturity Debt,

        (vi)  any payments from the Net Proceeds of issuances by the Company of
common stock interests,

33

--------------------------------------------------------------------------------




        (vii) refinancings, repurchases and redemptions of callable Subject Debt
("Callable Debt") of the Borrower, using as consideration the Net Proceeds of
Debt permitted by Section 5.12 and incurred within 181 days (or, (x) in the case
of a tender offer for the Borrower's Notes due 2014 made in connection with
refinancing of the Borrower's Notes due 2010 and not financed with Revolver
Borrowings, or (y) after the Mandatory Reduction Period, within 365 days) prior
to the first scheduled call date for such Callable Debt, and

        (viii)   payments with respect to other subordinated Debt and
redemptions of Mandatorily Redeemable Equity of the Borrower, provided that the
aggregate amount of Permitted Payments declared or paid does not exceed the
Payments Basket.

Neither the Company nor any of its Subsidiaries will consent to or solicit any
amendment, supplement, or other modification of any agreement or instrument
evidencing or governing any Subject Debt if the effect of such amendment,
supplement or modification, together with all other amendments, supplements or
modifications made, is to increase materially the obligations of the obligor
thereunder or to confer any additional rights on the holders thereof which would
be materially adverse to the Company or its Subsidiaries (it being understood
that any such modification that further restricts the ability of any
Subsidiaries of the Company to agree or be subject to the types of restrictions
described in Section 5.11 or that has the effect of causing the terms of such
Debt to no longer comply with the provisions of Section 5.12 on the basis of
which such Subject Debt was incurred shall not be a permitted modification of
such terms).

        Section 5.11. Limitations on Restrictions Affecting Subsidiaries.
Neither the Company nor any of its Subsidiaries will enter into, or suffer to
exist, any agreement with any Person (other than a written agreement with, or an
agreement resulting from the application of a law, policy, rule or regulation
by, a public utility commission or other governmental authority) which prohibits
or limits the ability of any Subsidiary to (i) pay dividends or make other
distributions or pay any Debt owed to the Company or any other Subsidiary,
(ii) make loans or advances to the Company or any other Subsidiary,
(iii) transfer any of its properties or assets to the Company or any other
Subsidiary, (iv) create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, or on
capital stock or equity interests issued by it, or (v) create, incur assume or
suffer to exist any Debt; provided that the following shall be permitted:
(1) agreements governing Debt as in effect on the Closing Date, and agreements
which are no more restrictive in any material respect (or, in the case of any
restriction on the incurrence of Debt or Liens, in any respect) than such
agreements, (2) agreements granting Liens permitted under Section 5.07
containing restrictions on the ability to transfer or grant Liens on the assets
subject to such Liens, (3) restrictions contained in agreements of any Person at
the time such Person becomes a Subsidiary, which restrictions are applicable
solely to such Person (including to Equity Interests in such Person),
(4) customary restrictions contained in stock purchase agreements, asset sale
agreements limiting the transfer of assets pending the closing of the sale and
customary non-assignment provisions in leases and other contracts entered into
in the ordinary course of business, and (5) restrictions contained in the Loan
Documents.

        Section 5.12. Limitations on Debt. Neither the Company nor any
Subsidiary will create, incur, assume or permit to exist any Debt, except:

        (a)   Debt created under the Loan Documents;

        (b)   Existing Debt;

34

--------------------------------------------------------------------------------

        (c)   Debt of the Company or any of its Subsidiaries (other than Corp.
and its Subsidiaries) so long as (i) the issuance thereof does not generate any
cash proceeds, (ii) such Debt is issued to the holders thereof in exchange for,
or as consideration for the repurchase or tender, of Existing Debt (or Subject
Debt previously incurred in reliance on this subsection (c)) held by such
holders, (iii) the maturity of such Debt is on or after the Outside Date in
effect on the date of incurrence of such Debt, (iv) no payments with respect to
such Debt (including without limitation required amortization payments and
mandatory prepayments) are required to be made prior to the Outside Date in
effect on the date of incurrence of such Debt (other than regularly scheduled
interest payments with respect thereto) except to the same or lesser extent of
required payments under the Subject Debt being exchanged, repurchased or
tendered for, (v) the terms and conditions governing such Debt (including
without limitation covenants and events of default) are no more restrictive in
any material respect than the terms and conditions applicable to such Debt as of
the Closing Date or such terms and conditions otherwise approved by the
Administrative Agent, and (vi) any Debt of the Borrower incurred in reliance on
this Section 5.12(c) is subordinated to the Loans in an insolvency proceeding to
the prior payment in full of the Loans and is otherwise subordinated to the
Loans on the same basis as the QSC Notes Issued 2002 are subordinated pursuant
to the QSC Notes Indenture or pursuant to other subordination arrangements
reasonably satisfactory to the Administrative Agent (Debt outstanding in
reliance on this Section 5.12(c) being referred to as "Permitted Non-Corp.
Exchange Debt");

        (d)   Debt of Corp. so long as (i) the maturity of such Debt is on or
after the Outside Date in effect on the date of incurrence of such Debt and
(ii) such Debt is issued to the holders thereof in exchange for, or as
consideration for the repurchase or tender, of Existing Debt of Corp. (Debt
outstanding in reliance on this Section 5.12(d) being referred to as "Permitted
Corp. Exchange Debt");

        (e)   (i) Debt evidenced by the Wireless Note in an aggregate principal
amount not to exceed $1,794,210,000 and (A) Debt owed by Wireless to the
Borrower in an aggregate principal amount not to exceed at any time $400,000,000
(the "Wireless/Borrower Debt" and, together with the Wireless Note, the
"Wireless Intercompany Debt"), so long as such Debt is evidenced by a promissory
note that constitutes Collateral and ranks senior to the Wireless Note;

        (f)    (i) Debt of any Corp. Company owed to any other Corp. Company
(other than Wireless), and (ii) Debt of any Subsidiary of the Company (other
than a Corp. Company) to any other Subsidiary of the Company (other than a Corp.
Company); provided that, in the case of any Debt owed to the Borrower, if such
Debt is evidenced by an Instrument, the Instrument shall have been delivered to
the Collateral Agent in accordance with the Security and Pledge Agreement, and
in the case of any Debt owed by the Borrower, such Debt represents obligations
of the Borrower arising in the ordinary course of business as a result of
intra-day balances and/or pooling of cash in connection with the cash management
program conducted by the Borrower on behalf of the Company and its Subsidiaries;

        (g)   Debt of the Borrower not otherwise permitted by the foregoing
subsections, so long as (i) the aggregate principal and face amount of Debt
outstanding from time to time in reliance on this subsection (g) shall not
exceed $750,000,000, (ii) the proceeds of such Debt do not exceed the cash
consideration paid to retire unconditional purchase obligations of QCC and the
Company outstanding on the Closing Date (each such obligation, an "Outstanding
UPO"), and (iii) such Debt shall be on Qualifying Terms (except that (A) such
Debt may provide for scheduled principal payments with respect thereto in an
amount not greater than the scheduled payments required to be made with respect
to the Outstanding UPO that has been replaced by such Debt (as such Outstanding
UPO was in effect on the Closing Date) and (B) the terms and conditions
governing such Debt may be more restrictive than the Loans so long as they are
no more restrictive in any material respect than the terms and conditions
applicable to the Outstanding UPO being replaced by such Debt) (Debt outstanding
in reliance on this Section 5.12(g) being referred to as "Permitted UPO
Retirement Debt");

35

--------------------------------------------------------------------------------

        (h)   (i) unsecured Debt issued by the Company (or any of its
Subsidiaries other than the Borrower and its Subsidiaries) (Debt outstanding in
reliance on this Section 5.12(h)(i) being referred to as "Permitted QCII/QCF
Unsecured Debt") and (ii) unsecured Debt of the Borrower issued on Qualifying
Terms (Debt outstanding in reliance on this Section 5.12(h)(ii) being referred
to as "Permitted QSC Subordinated Unsecured Debt"), so long as the aggregate
principal and face amount of all Debt outstanding in reliance on this
subsection (h) at any time shall not exceed $4,000,000,000;

        (i)    Debt of the Borrower secured by Liens on the Collateral, so long
as (i) the Debt incurred under this subsection (i) shall be on Qualifying Terms,
(ii) the Liens on the Collateral securing such Debt shall be junior and
subordinated to the Facility Liens as provided in the New QSC Security and
Pledge Agreement (or on other terms and conditions reasonably approved by the
Administrative Agent) and (iii) the aggregate principal and face amount of the
Debt outstanding in reliance on this subsection (i) at any time shall not exceed
$3,000,000,000 (Debt outstanding in reliance on this Section 5.12(i) being
referred to as "Permitted QSC Junior Lien Debt") (it being understood that if
and when any such junior liens initially securing any such Permitted QSC Junior
Lien Debt are released, the subordination provisions relating to such debt may
terminate and such debt may thereafter be deemed to be outstanding under
clause (j) below as described in the last sentence of this Section 5.12);

        (j)    Debt of the Borrower, so long as (i) the Debt incurred under this
subsection (j) shall (except as provided below) be on Unsubordinated Qualifying
Terms, (ii) such Debt is not secured by Liens on the Corp. Equity Collateral and
to the extent such Debt is secured by Liens on any other Collateral such Liens
shall be junior and subordinated to the Facility Liens as provided in the New
QSC Security and Pledge Agreement (or on other terms and conditions reasonably
approved by the Administrative Agent) and (iii) the aggregate principal and face
amount of the Debt outstanding in reliance on this subsection (j) at any time
shall not exceed $3,700,000,000 (Debt outstanding in reliance on this
Section 5.12(j) being referred to as "Permitted QSC Senior Unsecured Debt");

        (k)   secured Debt of the Borrower, so long as (i) the Debt incurred
under this subsection (k) shall (except as provided below) be on Unsubordinated
Qualifying Terms, (ii) any Liens on the Collateral securing such Debt shall rank
equally and ratably with the Liens on such Collateral securing the Revolver
Lender Obligations on terms and conditions reasonably approved by the
Administrative Agent and (iii) the aggregate principal and face amount of the
Debt outstanding in reliance on this subsection (k) at any time shall not exceed
$1,000,000,000 plus the aggregate principal amount of Revolver Replacement Debt
then outstanding and minus the aggregate principal amount of Term Loans then
outstanding (Debt outstanding in reliance on this Section 5.12(k) being referred
to as "Permitted QSC Senior Secured Debt");

        (l)    Debt of Corp. and its Subsidiaries and Debt of other Subsidiaries
of the Borrower, so long as the aggregate principal and face amount of the Debt
outstanding in reliance on this subsection (l) shall not exceed $3,000,000,000
(Debt outstanding in reliance on this Section 5.12(l) being referred to as
"Permitted QSC Subsidiary Debt"); and

        (m)  Purchase Money Debt of QCC or any other Subsidiary of the Company
other than the Borrower in an aggregate principal amount not in excess of
$250,000,000 (Debt outstanding in reliance on this Section 5.12(m) being
referred to as "Permitted Purchase Money Debt").

        Notwithstanding anything in this Section 5.12 to the contrary:

        (x)   on any day, an amount equal to the principal and face amount of
Debt then permitted to be incurred pursuant to subsection (i) above may instead
be incurred in the aggregate under subsections (h) and (j) above; an amount
equal to the principal and face amount of Debt then permitted to be incurred
under subsection (j) above may instead be incurred in the aggregate under
subsections (h) and (i) above; an amount equal to the principal and face amount
of Debt

36

--------------------------------------------------------------------------------

then permitted to be incurred under subsection (k) above may instead be incurred
or be outstanding in the aggregate under subsections (h), (i) and (j) above; and
an amount equal to the principal and face amount of Debt then permitted to be
incurred under subsection (l) above may instead be incurred or be outstanding in
the aggregate under subsections (h), (i), (j) and (k) above (and, if so incurred
or outstanding under subsection (j) and (k), need not be on Unsubordinated
Qualifying Terms). Each incurrence of Debt under a subsection (or reallocation
of outstanding Debt under a subsection) other than the one originally
contemplated (the "Original Subsection") shall reduce the amount permitted to be
outstanding under the Original Subsection by the principal and face amount of
such Debt outstanding from time to time; and

        (y)   the aggregate outstanding principal and face amount of Debt of the
Borrower (other than Permitted QSC Subordinated Unsecured Debt and Permitted UPO
Retirement Debt) shall not at any time exceed (i) the sum of $10,700,000,000
plus Revolver Outstandings plus the aggregate outstanding principal amount of
Revolver Replacement Debt minus (ii) the aggregate principal and face amount of
Permitted QSC Subsidiary Debt.

        Section 5.13. Limitations on Investments; Loans, Advances, Guarantees
and Acquisitions. Neither the Company nor any Subsidiary will purchase, hold or
acquire (including pursuant to any merger with any Person that was not a wholly
owned Subsidiary before such merger) any Equity Interest in or evidence of
indebtedness or other security (including any option, warrant or other right to
acquire any of the foregoing) of, make, hold or permit to exist any loan or
advance to, Guarantee any obligation of, or make, hold or permit to exist any
investment or other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit (any such transaction or event, an
"investment"), except:

        (a)   Permitted Investments;

        (b)   investments existing on the Closing Date and listed in
Schedule 5.13;

        (c)   investments by the Company and its Subsidiaries in Equity
Interests in their respective Subsidiaries; provided that any such Equity
Interest of Corp. or QwestDex shall be pledged pursuant to the Security and
Pledge Agreement to the extent required thereunder;

        (d)   investments constituting Debt permitted by Section 5.12;

        (e)   investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

        (f)    (i) interest rate swap agreements, interest rate cap agreements,
interest rate collar agreements or other similar agreements or arrangements or
(ii) foreign exchange contracts, currency swap agreements, futures contracts,
option contracts, synthetic caps or other similar agreements or arrangements, in
each case designed to hedge against fluctuations in interest rates or currency
values, respectively;

        (g)   instruments or assets received as consideration for an Asset Sale
as permitted by Section 5.08(c);

        (h)   (x) investments constituting Guarantees by the Borrower, any
QwestDex Companies or any Corp. Companies of performance obligations of the
Borrower, any QwestDex Companies or any Corp. Companies, and (y) investments
constituting Guarantees by the Company or any of its Subsidiaries (other than
the Borrower, any QwestDex Companies or any Corp. Companies) of performance
obligations of the Company or any of its Subsidiaries;

        (i)    the acquisition of assets and associated revenue streams from
Allegiance Company, Inc.;

        (j)    acquisition by Corp. of in-region wirelines as part of its
capital expenditures program;

37

--------------------------------------------------------------------------------


        (k)   investments in assets of any Person constituting a business unit
or in Persons in an aggregate amount not to exceed $2,000,000,000, provided that
investments in joint ventures and Persons which, as a result thereof, do not
become wholly-owned Subsidiaries in reliance on this subsection (j) shall not
exceed $500,000,000;

        (l)    any investment (or portion thereof) made with Equity Interests of
the Company not constituting Mandatorily Redeemable Equity; and

        (m)  any investments not otherwise permitted by any of the foregoing
clauses, provided that the aggregate amount of Permitted Payments declared or
paid does not exceed the Equity/Income Basket during the Mandatory Reduction
Period and the Payments Basket thereafter.

Nothing contained in the foregoing is intended to restrict the Company and its
Subsidiaries from purchasing any assets other than those expressly prohibited
above or from making any capital expenditures.

        Section 5.14. Further Assurances Regarding Collateral and Guaranty
Requirement. Each Loan Party will execute and deliver any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents), that may be
required under any applicable law, or that the Administrative Agent or the
Required Lenders may reasonably request, to cause the Collateral and Guaranty
Requirement to be and remain satisfied, all at the Borrower's expense. The
Company and the Borrower will provide to the Administrative Agent, from time to
time upon request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
by the Collateral Documents.

        Section 5.15. Borrower A Holding Company. The Borrower shall not engage
in any business activities other than those engaged in or substantially similar
to those engaged in as of the Closing Date as an intermediate holding company of
Subsidiaries, including, without limitation, treasury, accounting, financing,
investment, cash management and overhead management for it and its Consolidated
Subsidiaries, and activities reasonably related thereto or necessary or
desirable to perform the obligations and agreements of the Borrower under the
Loan Documents.

Article 6
Defaults

        Section 6.01. Events of Default. If one or more of the following events
shall have occurred and be continuing:

        (a)   any principal of any Loan shall not be paid when due, or any
interest, any fees or any other amount payable hereunder shall not be paid
within five days of the due date thereof;

        (b)   any Loan Party shall fail to observe or perform any covenant
contained in Section 5.01(d) or Sections 5.06 to 5.13, inclusive;

        (c)   any Loan Party shall fail to observe or perform any covenant or
agreement contained in any Loan Document (other than those covered by clause (a)
or (b) above) for 30 days after the earlier of a senior officer's knowledge of
such failure or written notice thereof has been given to the Company by the
Administrative Agent at the request of any Lender;

        (d)   any representation, warranty, certification or statement made by
any Loan Party in any Loan Document or in any certificate, financial statement
or other document delivered pursuant thereto shall prove to have been incorrect
in any material respect when made (or deemed made);

38

--------------------------------------------------------------------------------


        (e)   the Company or any Subsidiary shall fail to make any payment or
payments, in the aggregate in excess of $100,000,000, in respect of any Material
Debt when due or within any applicable grace period;

        (f)    any event or condition shall occur which results in the
acceleration of the maturity of any Material Debt;

        (g)   the Company or any Loan Party or any Significant Subsidiary shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize or otherwise acquiesce in any of the foregoing;

        (h)   an involuntary case or other proceeding shall be commenced against
the Company or any Loan Party or any Significant Subsidiary seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 60 days; or an order for relief shall be entered against the Company
or any Loan Party or any Significant Subsidiary under the federal bankruptcy
laws as now or hereafter in effect;

        (i)    any member of the ERISA Group shall fail to pay when due an
amount or amounts aggregating in excess of $100,000,000 which it shall have
become liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV of ERISA by any member of the ERISA
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Material Plan; or a
condition specified in Section 4042(a) of ERISA shall exist by reason of which
the PBGC would be entitled to obtain a decree adjudicating that any Material
Plan must be terminated; or there shall occur a complete or partial withdrawal
from, or a default, within the meaning of Section 4219(c)(5) of ERISA, with
respect to, one or more Multiemployer Plans which could cause one or more
members of the ERISA Group to incur a current payment obligation in excess of
$100,000,000;

        (j)    a judgment or order for the payment of money in excess of
$100,000,000 shall be rendered against the Company or any Subsidiary and such
judgment or order shall be enforceable and shall continue unsatisfied, in effect
and unstayed for a period of 60 days (or such longer period of time after which
the judgment holder may cause the creation of Liens against or seizure of any
property of the Company or such Subsidiary) (it being understood that in any
event an administrative order of a public utility commission shall not
constitute an "order" for purposes of this clause (j) so long as (x) no one is
seeking to enforce such order in an action, suit or proceeding before a court
and (y) reserves in the full amount of the cost of such order are maintained on
the books of the Company and its Subsidiaries);

        (k)   the Guarantor shall repudiate in writing any of its obligations
under Article 9 or any such obligation shall be unenforceable against the
Guarantor in accordance with its terms, or the Company or any of its
Subsidiaries shall so assert in writing; or

        (l)    any Lien purported to be created under any Collateral Document
shall cease to be, or shall be asserted by the Company or any of its
Subsidiaries not to be, a valid and perfected Lien on any Collateral, with the
priority required by the applicable Collateral Document, except (i) as a result
of a

39

--------------------------------------------------------------------------------


sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents, (ii) as a result of the Administrative
Agent's failure to maintain possession of any stock certificates, promissory
notes or other documents delivered to it under the Security and Pledge Agreement
or (iii) as a result of the operation of Section 2(k) of the Security and Pledge
Agreement, so long as the Borrower shall have complied with its obligations
thereunder;

then, and in every such event, the Administrative Agent shall (i) if requested
by Lenders having more than 50% in aggregate amount of the Aggregate
Commitments, by notice to the Company terminate the Commitments and the
Commitments and such obligations shall thereupon terminate, and/or (ii) if
requested by Lenders holding more than 50% in aggregate principal amount of the
Loans, by notice to the Company declare the Loans (together with accrued
interest thereon) to be, and the Loans shall thereupon become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Company and the Borrower; provided that in
the case of any of the Events of Default specified in clause (g) or (h) above
with respect to the Company or the Borrower, without any notice to the Company
or the Borrower or any other act by the Administrative Agent or the Lenders, the
Commitments shall thereupon automatically terminate and the Loans (together with
accrued interest thereon) shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company and the Borrower.

        Section 6.02. Notice of Default. The Administrative Agent shall give
notice to the Company under Section 6.01(c) promptly upon being requested to do
so by any Lender and shall thereupon notify all the Lenders thereof.

ARTICLE 7
The Administrative Agent

        Section 7.01. Appointment and Authorization. Each Lender irrevocably
appoints and authorizes the Administrative Agent to take such action (including
without limitation entering into the Security and Pledge Agreement) as
administrative agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with all such powers as are reasonably incidental thereto.

        Section 7.02. Administrative Agent and Affiliates. Bank of America,
N.A., and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Company, the Borrower or any Subsidiary or Affiliate
of the Company or the Borrower (each, a "Qwest Entity") as though Bank of
America, N.A., were not the Administrative Agent hereunder and without notice to
or consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Bank of America, N.A., or its Affiliates may receive information
regarding any Qwest Entity (including information that may be subject to
confidentiality obligations in favor of such Qwest Entity) and acknowledge that
the Administrative Agent shall be under no obligation to provide such
information to them. With respect to its Loans, Bank of America, N.A., shall
have the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not the Administrative Agent,
and the terms "Lender" and "Lenders" include Bank of America, N.A. in its
individual capacity.

        Section 7.03. Action by Administrative Agent. The obligations of the
Administrative Agent under the Loan Documents are only those expressly set forth
therein. Without limiting the generality of the foregoing, the Administrative
Agent shall not be required to take any action with respect to any Default,
except as expressly provided in the Loan Documents. The Administrative Agent
shall not have or be deemed to have any fiduciary relationship with any Lender
or participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement

40

--------------------------------------------------------------------------------


or otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term "agent" in any Loan
Document with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

        Section 7.04. Consultation with Experts. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company or the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

        Section 7.05. Delegation of Duties. The Administrative Agent may execute
any of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

        Section 7.06. Liability of Administrative Agent. Neither the
Administrative Agent nor any of its Affiliates nor any of their respective
directors, officers, agents or employees shall be liable for any action taken or
not taken by it in connection with any Loan Document (i) with the consent or at
the request of the Required Lenders or (ii) in the absence of its own gross
negligence or willful misconduct. Neither the Administrative Agent nor any of
its Affiliates nor any of their respective directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (i) any statement, warranty or representation made in connection with
any Loan Document or any borrowing hereunder; (ii) the performance or observance
of any of the covenants or agreements of any Loan Party; (iii) the satisfaction
of any condition specified in Article 3, except receipt of items required to be
delivered to the Administrative Agent; (iv) the existence or sufficiency of the
Collateral; or (v) the validity, effectiveness or genuineness of any Loan
Document or any other instrument or writing furnished in connection therewith.
None of the Administrative Agent, its Affiliates and their respective directors,
officers, agents and employees shall be under any obligation to any Lender or
participant to inspect the properties, books or records of any Qwest Entity. The
Administrative Agent shall not incur any liability by acting in reliance upon
any notice, consent, certificate, statement, or other writing (which may be a
bank wire, telex or similar writing) believed by it to be genuine or to be
signed by the proper party or parties.

        Section 7.07. Indemnification. Each Lender shall, ratably in accordance
with its Commitment, indemnify the Administrative Agent, its Affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by the Loan Parties) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees' gross negligence or willful
misconduct) that such indemnitees may suffer or incur in connection with the
Loan Documents or any action taken or omitted by such indemnitees thereunder. No
action taken with the consent or at the request of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section.

        Section 7.08. Credit Decision; Disclosure of Information by
Administrative Agent. Each Lender acknowledges that no Administrative
Agent-Related Person has made any representation or warranty to it, and that no
act by the Administrative Agent hereafter taken, including any consent to and
acceptance of any assignment or review of the affairs of any Qwest Entity, shall
be deemed to constitute any representation or warranty by the Administrative
Agent or any other Person to any Lender as to any matter, including whether
Administrative Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to the Administrative Agent that it
has, independently and without reliance upon any Administrative Agent-Related
Person and based on

41

--------------------------------------------------------------------------------


such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Qwest
Entities, and all applicable bank or other regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit hereunder. Each Lender also represents that it
will, independently and without reliance upon any Administrative Agent-Related
Person and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Qwest Entities. Except for the notices, reports and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Qwest Entities which may come into
the possession of any Administrative Agent-Related Person.

        Section 7.09. Successor Administrative Agent. The Administrative Agent
may resign at any time by giving notice thereof to the Lenders and the Company.
Upon any such resignation, the Required Lenders shall have the right to appoint
a successor Administrative Agent (with the consent of the Company, such consent
not to be unreasonably withheld). If no successor Administrative Agent shall
have been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent (with the consent of the
Company, such consent not to be unreasonably withheld), which shall be a
commercial bank organized or licensed under the laws of the United States of
America or of any State thereof and having a combined capital and surplus of at
least $400,000,000. Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any retiring Administrative Agent's resignation hereunder as
Administrative Agent, the provisions of this Article shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent. If no successor Administrative Agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent's notice of resignation, the retiring Administrative
Agent's resignation shall at its election nevertheless thereupon become
effective and the Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided above. The Administrative Agent, if it so elects,
may resign as administrative agent but not collateral agent or vice versa, and
if it so elects, then the provisions of this Section and the rest of this
Article shall apply separately to each of those separate capacities of the
Administrative Agent.

        Section 7.10. Administrative Agent's Fee. The Company shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon between the Company and the Administrative Agent.

ARTICLE 8
Changes In Circumstances

        Section 8.01. Basis for Determining Interest Rate Inadequate or Unfair.
If on or prior to the first day of any Interest Period for any Euro-Dollar Loan:

        (a)   the Administrative Agent determines (which determination will be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted London Interbank Offered Rate for such
Interest Period, or

42

--------------------------------------------------------------------------------

        (b)   in the case of Euro-Dollar Loans, Lenders having 50% or more of
the aggregate amount of the Euro-Dollar Loans advise the Administrative Agent
that the Adjusted London Interbank Offered Rate as determined by the
Administrative Agent will not adequately and fairly reflect the cost to such
Lenders of funding their Euro-Dollar Loans for such Interest Period,

the Administrative Agent shall forthwith give notice thereof to the Company and
the Lenders, whereupon until the Administrative Agent notifies the Company that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Euro-Dollar Loans or to convert outstanding
Loans into Euro-Dollar Loans shall be suspended and (ii) each outstanding
Euro-Dollar Loan shall be converted into a Domestic Loan on the last day of the
then current Interest Period applicable thereto. Unless the Borrower notifies
the Administrative Agent at least two Domestic Business Days before the date of
any Euro-Dollar Borrowing for which a Notice of Borrowing has previously been
given that it elects not to borrow on such date, such Borrowing shall instead be
made as a Domestic Borrowing.

        Section 8.02. Illegality. If, on or after the date of this Agreement,
the adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Euro-Dollar Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Lender (or its
Euro-Dollar Lending Office) to make, maintain or fund its Euro-Dollar Loans and
such Lender shall so notify the Administrative Agent, the Administrative Agent
shall forthwith give notice thereof to the other Lenders and the Company,
whereupon until such Lender notifies the Company and the Administrative Agent
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Lender to make Euro-Dollar Loans, or to convert outstanding
Loans into Euro-Dollar Loans, shall be suspended. Before giving any notice to
the Administrative Agent pursuant to this Section, such Lender shall designate a
different Euro-Dollar Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. If such notice is given, each Euro-Dollar Loan
of such Lender then outstanding shall be converted to a Domestic Loan either
(a) on the last day of the then current Interest Period applicable to such
Euro-Dollar Loan if such Lender may lawfully continue to maintain and fund such
Loan to such day or (b) immediately if such Lender shall determine that it may
not lawfully continue to maintain and fund such Loan to such day.

        Section 8.03. Increased Cost and Reduced Return. (a) If on or after the
date hereof, the adoption of any applicable law, rule or regulation, or any
change in any applicable law, rule or regulation, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its Applicable Lending Office) with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency shall impose, modify or deem
applicable any reserve (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System with respect to
any Euro-Dollar Loan any such requirement included in an applicable Euro-Dollar
Reserve Percentage), special deposit, insurance assessment or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (or its Applicable Lending Office) or shall impose on
any Lender (or its Applicable Lending Office) or on the United States market for
certificates of deposit or the London interbank market any other condition
affecting its Euro-Dollar Loans, its Note or its obligation to make Euro-Dollar
Loans and the result of any of the foregoing is to increase the cost to such
Lender (or its Applicable Lending Office) of making or maintaining any
Euro-Dollar Loan, or to reduce the amount of any sum received or receivable by
such Lender (or its Applicable Lending Office) under this Agreement or under its
Note with respect thereto, by an amount deemed by such Lender to be material,
then, within 15 days

43

--------------------------------------------------------------------------------


after demand by such Lender (with a copy to the Administrative Agent), the
Company shall pay to such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction.

        (b)   If any Lender shall have determined that, after the date hereof,
the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of such Lender (or its Parent) as a consequence of such Lender's
obligations hereunder to a level below that which such Lender (or its Parent)
could have achieved but for such adoption, change, request or directive (taking
into consideration its policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, within 15 days
after demand by such Lender (with a copy to the Administrative Agent), the
Company shall pay to such Lender such additional amount or amounts as will
compensate such Lender (or its Parent) for such reduction.

        (c)   Each Lender will promptly notify the Company and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender to compensation pursuant to this
Section and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such bank. A certificate of any Lender claiming compensation under this
Section and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, such Lender may use any reasonable averaging and attribution
methods.

        Section 8.04. Taxes. (a) Any and all payments by any Loan Party to or
for the account of any Lender or the Administrative Agent under any Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, (x) in the
case of each Lender and the Administrative Agent, taxes imposed on its income or
profits, and franchise taxes imposed on it, by the jurisdiction under the laws
of which such Lender or the Administrative Agent (as the case may be) is
organized or any political subdivision thereof, (y) in the case of each Lender,
taxes imposed on its income or profits, and franchise or similar taxes imposed
on it, by the jurisdiction of such Lender's Applicable Lending Office or any
political subdivision thereof, taxes that are imposed by any jurisdiction by
reason of such Lender doing or having done business in such jurisdiction other
than solely as a result of the Loan Documents or any transaction contemplated
thereby, and (z) in the case of each Lender and the Administrative Agent, any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction in which such Lender or the Administrative Agent is
organized or in which its Applicable Lending Office is located or any political
subdivision thereof (all such non-excluded taxes, duties, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as "Taxes"). If any Loan Party shall be required by law to deduct any Taxes from
or in respect of any sum payable under any Loan Document to any Lender or the
Administrative Agent, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 8.04) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Person shall
make such deductions, (iii) such Person shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law, and (iv) such Person shall furnish to the Administrative Agent, at its
address referred to in Section 10.01, the original or a certified copy of a
receipt evidencing payment thereof.

44

--------------------------------------------------------------------------------

        (b)   In addition, each Loan Party agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution or delivery of, or otherwise with respect to, any Loan Document
(hereinafter referred to as "Other Taxes").

        (c)   Each Loan Party agrees to indemnify each Lender and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 8.04) paid by such Lender or
the Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto;
provided that the indemnification obligation under this Section 8.04(c) shall be
only with respect to Taxes, Other Taxes and liabilities related to payments made
by a Loan Party under any Loan Document. This indemnification shall be made
within 15 days from the date such Lender or the Administrative Agent (as the
case may be) makes written demand therefor.

        (d)   Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Lender listed on the signature pages hereof, on or
prior to the date on which it becomes a Lender in the case of each other Lender,
on or prior to the date on which any such Lender grants any participating
interest pursuant to Section 10.06 or otherwise ceases to act for its own
account with respect to any portion of any sums payable to it under this
Agreement, and from time to time thereafter if requested in writing by the
Company (but only so long as such Lender remains lawfully able to do so), shall
provide the Company with Internal Revenue Service form W-8BEN, W-8ECI and/or
W-8IMY, as appropriate, or any successor form prescribed by the Internal Revenue
Service (together with any form, documentation or information such Lender is
required or chooses to transmit with any such forms), certifying that such
Lender is entitled to benefits under an income tax treaty to which the United
States is a party which reduces the rate of withholding tax on payments of
interest or certifying that the income receivable pursuant to this Agreement is
effectively connected with the conduct of a trade or business in the United
States and/or certifying as provided on Form W-8IMY. If the form provided by a
Lender at the time such Lender first becomes a party to this Agreement indicates
a United States interest withholding tax rate in excess of zero, withholding tax
at such rate shall be considered excluded from "Taxes" as defined in
Section 8.04(a) imposed by the United States.

        (e)   For any period with respect to which a Lender has failed to
provide the Company with the appropriate form pursuant to Section 8.04(d)
(unless such failure is due to a change in treaty, law or regulation occurring
subsequent to the date on which a form originally was required to be provided),
such Lender shall not be entitled to indemnification under Section 8.04(c) with
respect to Taxes imposed by the United States; provided, however, that should a
Lender, which is otherwise exempt from or subject to a reduced rate of
withholding tax, become subject to Taxes because of its failure to deliver a
form required hereunder, the Company shall take such steps as such Lender shall
reasonably request to assist such Lender to recover such Taxes.

        (f)    If any Loan Party is required to pay additional amounts to or for
the account of any Lender pursuant to this Section 8.04, then such Lender will
change the jurisdiction of its Applicable Lending Office so as to eliminate or
reduce any such additional payment which may thereafter accrue if such change,
in the judgment of such Lender, is not otherwise disadvantageous to such Lender.

        Section 8.05. Domestic Loans Substituted for Affected Euro-Dollar Loans.
If (i) the obligation of any Lender to make Euro-Dollar Loans to the Borrower
has been suspended pursuant to Section 8.02 or (ii) any Lender has demanded
compensation under Section 8.03 with respect to its Euro-Dollar Loans and the
Borrower shall, by at least five Euro-Dollar Business Days' prior notice to such
Lender through the Administrative Agent, have elected that the provisions of
this Section shall apply to such Lender,

45

--------------------------------------------------------------------------------


then, unless and until such Lender notifies the Company that the circumstances
giving rise to such suspension or demand for compensation no longer exist:

        (a)   all Loans which would otherwise be made by such Lender as (or
continued as or converted into) Euro-Dollar Loans shall instead be Domestic
Loans (on which interest and principal shall be payable contemporaneously with
the related Euro-Dollar Loans of the other Lenders), and

        (b)   after each of its Euro-Dollar Loans has been repaid (or converted
to a Domestic Loan), all payments of principal which would otherwise be applied
to repay such Euro-Dollar Loans shall be applied to repay its Domestic Loans
instead.

If such Lender notifies the Borrower that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Domestic Loan shall be
converted into a Euro-Dollar Loan on the first day of the next succeeding
Interest Period applicable to the related Euro-Dollar Loans of the other
Lenders.

        Section 8.06. Substitution of Lender. If (i) the obligation of any
Lender to make Euro-Dollar Loans has been suspended pursuant to Section 8.02,
(ii) any Lender has demanded compensation under Section 8.03 or (iii) any Lender
has not signed an amendment or waiver which must be signed by all the Lenders to
become effective, and such amendment or waiver has been signed by the
Super-Majority Lenders, the Company shall have the right, with the assistance of
the Administrative Agent, to seek a mutually satisfactory substitute bank or
banks (which may be one or more of the Lenders) to purchase the Loans (by paying
to such Lender the principal amount of such Loans, together with accrued
interest thereon and any other amounts payable to such Lender hereunder) and
assume the Commitment of such Lender.

Article 9
Guaranty

        Section 9.01. The Guaranty. The Guarantor hereby unconditionally
guarantees the full and punctual payment (whether at stated maturity, upon
acceleration or otherwise) of the Guaranteed Obligations. Upon failure by the
Borrower to pay or perform punctually any Guaranteed Obligation, the Guarantor
shall forthwith on demand pay or perform such Guaranteed Obligation in the
manner specified in the relevant Loan Document.

        Section 9.02. Guaranty Unconditional. The obligations of the Guarantor
hereunder shall be unconditional, irrevocable and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:

        (i)    any extension, renewal, settlement, compromise, waiver or release
in respect of any obligation of any other Loan Party under any Loan Document, by
operation of law or otherwise;

        (ii)   any modification or amendment of or supplement to any Loan
Document;

        (iii)  any release, impairment, non-perfection or invalidity of any
direct or indirect security for any obligation of any other Loan Party under any
Loan Document;

        (iv)  any change in the corporate existence, structure or ownership of
any other Loan Party or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any other Loan Party or any of its assets or any
resulting release or discharge of any obligation of any other Loan Party
contained in any Loan Document;

        (v)   the existence of any claim, set-off or other rights which the
Guarantor may have at any time against any other Loan Party, the Administrative
Agent, any Lender or any other Person, whether in connection herewith or any
unrelated transactions, provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;

46

--------------------------------------------------------------------------------




        (vi)  any invalidity or unenforceability relating to or against any
other Loan Party for any reason of any Loan Document, or any provision of
applicable law or regulation purporting to prohibit the payment by any other
Loan Party of the principal of or interest on any Loan or any other amount
payable by it under the Loan Document; or

        (vii) any other act or omission to act or delay of any kind by any other
Loan Party, the Administrative Agent, any Lender or any other Person or any
other circumstance whatsoever which might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of the Guarantor's
obligations hereunder.

        Section 9.03. Discharge Only upon Payment in Full; Reinstatement in
Certain Circumstances. The Guarantor's obligations hereunder shall remain in
full force and effect until the Commitments shall have terminated and the
principal of and interest on the Loans and all other amounts payable by the
Borrower under the Loan Documents shall have been indefeasibly paid in full. If
at any time any payment of the principal of or interest on any Loan or any other
amount payable by the Borrower under the Loan Documents is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of the Borrower or otherwise, the Guarantor's obligations hereunder with respect
to such payment shall be reinstated at such time as though such payment had been
due but not made at such time.

        Section 9.04. Waiver by the Guarantor. The Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any other Loan Party or any other Person.

        Section 9.05. Subrogation. The Guarantor irrevocably waives any and all
rights to which it may be entitled, by operation of law or otherwise, upon
making any payment hereunder to be subrogated to the rights of the payee against
the Borrower with respect to such payment or against any direct or indirect
security therefor, or otherwise to be reimbursed, indemnified or exonerated by
or for the account of the Borrower in respect thereof until (i) the Commitments
shall have terminated and (ii) all Loans and all other obligations under this
Agreement and the other Loan Documents have been paid in full in cash.

        Section 9.06. Stay of Acceleration. In the event that acceleration of
the time for payment of any amount payable by the Borrower under the Loan
Documents is stayed upon insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
this Agreement shall nonetheless be payable by the Guarantor hereunder forthwith
on demand by the Administrative Agent made at the request of the Required
Lenders.

ARTICLE 10
Miscellaneous

        Section 10.01. Notices. All notices, requests and other communications
to any party hereunder shall be in writing (including bank wire, telex,
facsimile transmission or similar writing) and shall be given to such party:
(x) in the case of any Loan Party hereto or the Administrative Agent, at its
address or facsimile number set forth on the signature pages hereof, (y) in the
case of any Lender, at its address or facsimile number set forth in its
Administrative Questionnaire or (z) in the case of any party, such other address
or facsimile number as such party may hereafter specify for the purpose by
notice to the Administrative Agent and the Company. Each such notice, request or
other communication shall be effective (i) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid, (ii) if given by facsimile transmission, when such
facsimile is transmitted to the facsimile number specified pursuant to this
Section 10.01 and telephonic confirmation of receipt thereof is received, or
(iii) if given by any other means, when delivered at the address specified in
this Section; provided that notices to the Administrative Agent under Article 2
or Article 8 shall not be effective until received.

47

--------------------------------------------------------------------------------


        Section 10.02. No Waivers. No failure or delay by the Administrative
Agent or any Lender in exercising any right, power or privilege under any Loan
Document shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies provided in the
Loan Document shall be cumulative and not exclusive of any rights or remedies
provided by law.

        Section 10.03. Expenses; Indemnification. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses of the Administrative Agent, including
reasonable fees and disbursements of special counsel for the Administrative
Agent, in connection with the preparation and administration of the Loan
Documents, any waiver or consent hereunder or any amendment hereof or any
Default or alleged Default hereunder and (ii) if an Event of Default occurs, all
out-of-pocket expenses incurred by the Administrative Agent and each Lender,
including reasonable fees and disbursements of counsel, in connection with such
Event of Default and collection, bankruptcy, insolvency and other enforcement
proceedings resulting therefrom.

        (b)   The Borrower agrees to indemnify each Administrative Agent-Related
Person and each Lender, their respective Affiliates and the respective
directors, officers, agents and employees of the foregoing (each an
"Indemnitee") and hold each Indemnitee harmless from and against any and all
liabilities, losses, damages, costs and expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel, which may be
incurred by such Indemnitee in connection with any investigative, administrative
or judicial proceeding (whether or not such Indemnitee shall be designated a
party thereto) brought or threatened relating to or arising out of the Loan
Documents or any actual or proposed use of proceeds of Loans hereunder; provided
that (i) no Indemnitee shall have the right to be indemnified hereunder for such
Indemnitee's own gross negligence or willful misconduct as determined by a court
of competent jurisdiction and (ii) the Company shall not be liable for any
settlement entered into by an Indemnitee without its consent (which shall not be
unreasonably withheld).

        (c)   Each Indemnitee agrees to give the Company prompt written notice
after it receives any notice of the commencement of any action, suit or
proceeding for which such Indemnitee may wish to claim indemnification pursuant
to subsection (b). The Company shall have the right, exercisable by giving
written notice within fifteen Domestic Business Days after the receipt of notice
from such Indemnitee of such commencement, to assume, at the Company's expense,
the defense of any such action, suit or proceeding; provided, that such
Indemnitee shall have the right to employ separate counsel in any such action,
suit or proceeding and to participate in the defense thereof, but the fees and
expenses of such separate counsel shall be at such Indemnitee's expense unless
(1) the Company shall have agreed to pay such fees and expenses; (2) the Company
shall have failed to assume the defense of such action, suit or proceeding or
shall have failed to employ counsel reasonably satisfactory to such Indemnitee
in any such action, suit or proceeding; or (3) such Indemnitee shall have been
advised by independent counsel in writing (with a copy to the Company) that
there may be one or more defenses available to such Indemnitee which are in
conflict with those available to the Company (in which case, if such Indemnitee
notifies the Company in writing that it elects to employ separate counsel at the
Company's expense, the Company shall be obligated to assume the expense, it
being understood, however, that the Company shall not be liable for the fees or
expenses of more than one separate firm of attorneys, which firm shall be
designated in writing by such Indemnitee).

        Section 10.04. Sharing of Set-offs. Each Lender agrees that if it shall,
by exercising any right of set-off or counterclaim or otherwise, receive payment
of a proportion of the aggregate amount of principal and interest due with
respect to any Note held by it which is greater than the proportion received by
any other Lender in respect of the aggregate amount of principal and interest
due with respect to any Note held by such other Lender, the Lender receiving
such proportionately greater payment shall purchase such participations in the
Notes held by the other Lenders, and such other adjustments shall be made, as
may be required so that all such payments of principal and interest with

48

--------------------------------------------------------------------------------


respect to the Notes held by the Lenders shall be shared by the Lenders pro
rata; provided that nothing in this Section shall impair the right of any Lender
to exercise any right of set-off or counterclaim it may have and to apply the
amount subject to such exercise to the payment of indebtedness of the Borrower
other than its indebtedness hereunder. The Borrower agrees, to the fullest
extent it may effectively do so under applicable law, that any holder of a
participation in a Note, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set-off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of the Borrower in the amount of such participation.

        Section 10.05. Amendments and Waivers. (a) Any provision of this
Agreement or the Notes may be amended or waived if, but only if, such amendment
or waiver is in writing and is signed by the Company, the Borrower and the
Required Lenders (and, if the rights or duties of the Administrative Agent are
affected thereby, by the Administrative Agent); provided that no such amendment
or waiver shall, unless signed by each affected Lender, (i) increase or decrease
the Commitment of any Lender (except for a ratable decrease in the Commitments
of all Lenders) or subject any Lender to any additional obligation (it being
understood that an increase or decrease pursuant to Section 8.06 or 10.06 shall
not constitute an amendment or waiver for this purpose), (ii) reduce the
principal of or rate of interest on any Loan or any fees hereunder,
(iii) postpone the date fixed for any payment of principal of or interest on any
Loan or any fees hereunder or for any reduction or termination of any Commitment
and (iv) amend or waive the provisions of Article 9; and provided further that

        (i)    no such amendment or waiver shall, unless signed by all the
Lenders, change the percentage of the Commitments or of the Total Exposure, or
the number of Lenders, which shall be required for the Lenders or any of them to
take any action under this Section or any other provision of this Agreement;

        (ii)   no such amendment or waiver shall, unless signed by the Required
Revolver Banks, alter any condition to a Revolver Borrowing set forth in
Section 3.03;

        (iii)  subject to clause (i) of this proviso, any waiver, amendment or
modification of this Agreement that by its terms expressly modifies the rights
or duties under this Agreement of the Lenders of any tranche but not the Lenders
of any other tranche may be effected by an agreement or agreements in writing
entered into by the Borrower and the requisite percentage in interest of the
Lenders of the affected tranche that would be required to consent thereto under
this Section if the Lenders of such tranche were the only Lenders hereunder at
the time; and

        (iv)  no such amendment or waiver shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document.

For avoidance of doubt, neither the increase of Commitments pursuant to
Section 2.15(a) nor the addition of Term Loans pursuant to Section 2.15(b) shall
require the consent or agreement of any Lender other than the financial
institutions agreeing to provide such additional Commitments or Term Loans

        (b)   Any provision of any Collateral Document may be amended or waived
if, but only if, such amendment or waiver is entered into in accordance with the
terms thereof.

        Section 10.06. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, except that no Loan Party may
assign or otherwise transfer any of its rights under this Agreement without the
prior written consent of all Lenders.

49

--------------------------------------------------------------------------------

        (b)   Any Lender may at any time grant to one or more banks or other
institutions (each a "Participant") participating interests in its Commitment or
any or all of its Loans. In the event of any such grant by a Lender of a
participating interest to a Participant, such Lender shall remain responsible
for the performance of its obligations hereunder, and the Loan Parties and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender's rights and obligations under this Agreement.
Any agreement pursuant to which any Lender may grant such a participating
interest shall provide that such Lender shall retain the sole right and
responsibility to enforce the obligations of the Loan Parties hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Lender will not agree to any modification,
amendment or waiver of this Agreement described in clause (i), (ii) or (iii) of
the first proviso to Section 10.05 without the consent of the Participant. The
Borrower agrees that each Participant shall, to the extent provided in its
participation agreement and subject to subsection (e) below, be entitled to the
benefits of Article 8 with respect to its participating interest. An assignment
or other transfer which is not permitted by subsection (c) or (d) below but
which is consented to in accordance with this subsection (b) shall be given
effect for purposes of this Agreement only to the extent of a participating
interest granted in accordance with this subsection (b).

        (c)   Any Lender may at any time assign to one or more banks or other
institutions (each an "Assignee") all or any portion of its rights and
obligations under this Agreement and any Notes, and such Assignee shall assume
such rights and obligations, pursuant to an Assignment and Assumption Agreement
in substantially the form of Exhibit E hereto executed by such Assignee and such
transferor Lender, with (and subject to) the subscribed consent of the Company
and the Administrative Agent, which consents shall not be unreasonably withheld
or delayed (it being understood that it shall not be unreasonable for the
Company to withhold its consent to an assignment of a Commitment or Revolver
Loans to a hedge fund); provided that (i) if an Assignee is a Lender Affiliate
or is another Lender, no such consent shall be required; (ii) any assignment of
a Commitment or Revolver Loan shall be in a minimum amount of $5,000,000 (or
shall be an assignment of all of the assignor's Commitment and Revolver Loans;
(iii) any assignment of Term Loans shall be in a minimum amount of $1,000,000
(or shall be an assignment of all of the assignor's Term Loans); and (iv) any
consent of the Company otherwise required under this subsection shall not be
required if an Event of Default has occurred and is continuing. Upon execution
and delivery of such instrument and payment by such Assignee to such transferor
Lender of an amount equal to the purchase price agreed between such transferor
Lender and such Assignee, such Assignee shall be a Lender party to this
Agreement and shall have all the rights and obligations of a Lender with a
Commitment as set forth in such instrument of assumption, and the transferor
Lender shall be released from its obligations hereunder to a corresponding
extent, and no further consent or action by any party shall be required. Upon
the consummation of any assignment pursuant to this subsection (c), the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that, if required, a new Note is issued to the
Assignee. In connection with any such assignment, the transferor Lender shall
pay to the Administrative Agent an administrative fee for processing such
assignment in the amount of $3,500. If the Assignee is not incorporated under
the laws of the United States of America or a state thereof, it shall deliver to
the Company and the Administrative Agent certification as to exemption from
deduction or withholding of any United States federal income taxes in accordance
with Section 8.04.

        (d)   Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement and its Notes to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Lender; provided that no such pledge or
assignment shall release the transferor Lender from its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of the Borrower or the Administrative Agent, assign or
pledge all or any portion of its rights under this Agreement, including the
Loans and

50

--------------------------------------------------------------------------------


Notes or any other instrument evidencing its rights as a Lender under this
Agreement, to any holder of, trustee for, or any other representative of holders
of, obligations owed or securities issued, by such fund, as security for such
obligations or securities; provided that any foreclosure or similar action by
such trustee or representative shall be subject to the provisions of this
Section 10.06(d) concerning assignments.

        (e)   No Assignee, Participant or other transferee of any Lender's
rights shall be entitled to receive any greater payment under Section 8.03 or
8.04 than such Lender would have been entitled to receive with respect to the
rights transferred, unless such transfer is made with the Company's prior
written consent or by reason of the provisions of Section 8.02, 8.03 or 8.04
requiring such Lender to designate a different Applicable Lending Office under
certain circumstances or at a time when the circumstances giving rise to such
greater payment did not exist.

        (f)    Notwithstanding anything to the contrary contained herein, any
Lender (a "Granting Lender") may grant to a special purpose funding vehicle (an
"SPC") of such Granting Lender, identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Company, the option
to provide all or any part of any Loan that such Granting Lender would otherwise
be obligated to make hereunder, provided that (i) nothing herein shall
constitute a commitment to make any Loan by any SPC and (ii) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by the Granting Lender. Each party hereto agrees that no SPC shall be
liable for any payment under this Agreement for which a Lender would otherwise
be liable, for so long as, and to the extent, the related Granting Lender makes
such payment. In furtherance of the foregoing, each party hereto hereby agrees
that, prior to the date that is one year and one day after the payment in full
of all outstanding senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or similar proceedings under the laws of the United States or any State thereof.
In addition, notwithstanding anything to the contrary contained in this
Section 10.06, any SPC may (i) with notice to, but without the prior written
consent of, the Company or the Administrative Agent and without paying any
processing fee therefor, assign all or portion of its interests in any Loans to
its Granting Lender or to any financial institutions (if consented to by the
Company and the Administrative Agent) providing liquidity and/or credit
facilities to or for the account of such SPC to fund the Loans made by such SPC
or to support the securities (if any) issued by such SPC to fund such Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of a surety,
guarantee or credit or liquidity enhancement to such SPC.

        Section 10.07. Governing Law; Submission to Jurisdiction. This Agreement
and each Note shall be governed by and construed in accordance with the laws of
the State of New York. Each Loan Party party hereto hereby submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York City
for purposes of all legal proceedings arising out of or relating to the Loan
Documents or the transactions contemplated thereby, and irrevocably waives, to
the fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.

        Section 10.08. Counterparts; Integration. This Agreement may be signed
in any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement constitutes the entire agreement and understanding among the
parties hereto and supersedes any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof.

51

--------------------------------------------------------------------------------


        Section 10.09. WAIVER OF JURY TRIAL. EACH OF THE LOAN PARTIES PARTY
HERETO, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

        Section 10.10. Confidentiality. Each of the Administrative Agent and the
Lenders agrees to use its reasonable best efforts to keep confidential any
information delivered or made available by or on behalf of the Loan Parties to
it (including without limitation any information obtained through any financial
advisor); provided that nothing herein shall prevent the Administrative Agent or
any Lender from disclosing such information (i) to the Administrative Agent or
any other Lender in connection with the transactions contemplated hereby,
(ii) to its officers, directors, employees, agents, attorneys and accountants
who have a need to know such information in accordance with customary banking
practices and who receive such information having been made aware of the
restrictions set forth in this Section, (iii) upon the order of any court or
administrative agency, (iv) upon the request or demand of any regulatory agency
or authority having jurisdiction over such party, (v) which has been publicly
disclosed (by a Person other than such Administrative Agent or Lender),
(vi) which has been obtained from any Person other than the Company and its
Subsidiaries, provided that such Person is not (x) known to it to be bound by a
confidentiality agreement with the Company or its Subsidiaries or any other
obligation not to disclose or (y) known to it to be otherwise prohibited from
transmitting the information to it by a contractual, legal or fiduciary
obligation, (vii) in connection with the exercise of any remedy under the Loan
Documents, or (viii) to any actual or proposed participant or assignee of all or
any of its rights hereunder, or to any actual or proposed counterparty to any
swap, hedge or similar account relating to the Loans which, in each case, has
agreed in writing to be bound by the provisions of this Section. No party to
this Agreement intends to treat the Loans and related transactions as being a
"reportable transaction" (within the meaning of Treasury Regulation
section 1.6011-4).

        Section 10.11. No Reliance on Margin Stock. Each Lender represents to
the Administrative Agent and each of the other Lenders that it in good faith is
not relying upon any Margin Stock as collateral in the extension or maintenance
of the credit provided for in this Agreement.

        Section 10.12. Co-Lead Arrangers, Joint Bookrunners, Co-Syndication
Agents and Co-Documentation Agents. No Person identified on the cover page of
this Agreement as a co-lead arranger, joint bookrunner, co-syndication agent or
co-documentation agent shall have any right, power, obligation, liability,
responsibility or duty under the Loan Documents in such capacity.

        Section 10.13. Payments Set Aside. To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any bankruptcy, insolvency
or other similar law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (b) each Lender severally agrees to pay to
the Administrative Agent upon demand its applicable share of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.

        Section 10.14. USA Patriot Act Notice. Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the

52

--------------------------------------------------------------------------------


USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "Act"), it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Act.

53

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.


 
 
QWEST SERVICES CORPORATION
 
 
By:
 
/s/  OREN SHAFFER      

--------------------------------------------------------------------------------

Name: Oren Shaffer
Title: Vice Chairman and Chief Financial Officer
 
 
1801 California Street
Denver, CO 80202
Attn: Chief Financial Officer
Fax: (303) 296-4920
 
 
with a copy to:
 
 
1801 California Street
Denver, CO 80202
Attn: General Counsel
Fax: (303) 296-5974
 
 
QWEST COMMUNICATIONS INTERNATIONAL INC.
 
 
By:
 
/s/  OREN SHAFFER      

--------------------------------------------------------------------------------

Name: Oren Shaffer
Title: Vice Chairman and Chief Financial Officer
 
 
1801 California Street
Denver, CO 80202
Attn: Chief Financial Officer
Fax: (303) 296-4920
 
 
with a copy to:
 
 
1801 California Street
Denver, CO 80202
Attn: General Counsel
Fax: (303) 296-5974
 
 
website: www.qwest.com          

--------------------------------------------------------------------------------


 
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
By:
 
/s/  MICKEY MCLEAN      

--------------------------------------------------------------------------------

Name: Mickey McLean
Title: Vice President
 
 
Bank of America, N.A.
TX1-492-14-11
901 Main Street, 14th Floor
Dallas, TX 75202-3714
Attn: Mickey McLean
Fax: (214) 290-9508
 
 
BANK OF AMERICA, N.A.
 
 
By:
 
/s/  RICHARD PECK      

--------------------------------------------------------------------------------

Name: Richard Peck
Title: Principal
 
 
JPMORGAN CHASE BANK
 
 
By:
 
/s/  PETER B. THAUER      

--------------------------------------------------------------------------------

Name: Peter B. Thauer
Title: Vice President
 
 
WACHOVIA BANK, N.A.
 
 
By:
 
/s/  MICHAEL E. MCDUFFIE      

--------------------------------------------------------------------------------

Name: Michael E. McDuffie
Title: Vice President
 
 
CREDIT SUISSE FIRST BOSTON, Acting Through Its Cayman Islands Branch
 
 
By:
 
/s/  SOVONNA DAY-GOINS      

--------------------------------------------------------------------------------

Name: Sovonna Day-Goins
Title: Director
 
 
By:
 
/s/  CASSANDRA DROOGAN      

--------------------------------------------------------------------------------

Name: Cassandra Droogan
Title: Associate          

--------------------------------------------------------------------------------


 
 
LEHMAN COMMERCIAL PAPER INC.
 
 
By:
 
/s/  G. ROBERT BERZINS      

--------------------------------------------------------------------------------

Name: G. Robert Berzins
Title: Vice President
 
 
MERRILL LYNCH CAPITAL CORPORATION
 
 
By:
 
/s/  ANTHONY J. LAFAIRE      

--------------------------------------------------------------------------------

Name: Anthony J. Lafaire
Title: Director
 
 
UBS LOAN FINANCE LLC
 
 
By:
 
/s/  PATRICIA O'KICKI      

--------------------------------------------------------------------------------

Name: Patricia O'Kicki
Title: Director
 
 
By:
 
/s/  JOSELIN FERNANDES      

--------------------------------------------------------------------------------

Name: Joselin Fernandes
Title: Associate Director Banking Products Services, US
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS
 
 
By:
 
/s/  DAVID MAYHEW      

--------------------------------------------------------------------------------

Name: David Mayhew
Title: Director
 
 
GOLDMAN SACHS CREDIT PARTNERS L.P.
 
 
By:
 
/s/  STEPHEN KING      

--------------------------------------------------------------------------------

Name: Stephen King
Title: Authorized Signatory
 
 
MORGAN STANLEY SENIOR FUNDING, INC.
 
 
By:
 
/s/  JAAP L. TONCKENS      

--------------------------------------------------------------------------------

Name: Jaap L. Tonckens
Title: Vice President Morgan Stanley Senior Funding

--------------------------------------------------------------------------------



QuickLinks


CREDIT AGREEMENT
